Exhibit 10.1

FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

ARMADA HOFFLER, L.P.

(a Virginia limited partnership)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  

DEFINED TERMS

   1

ARTICLE II

  

FORMATION OF THE PARTNERSHIP

   10

2.01

  

Formation of the Partnership

   10

2.02

  

Name

   11

2.03

  

Registered Office and Agent; Principal Office

   11

2.04

  

Term and Dissolution

   11

2.05

  

Filing of Certificate and Perfection of Limited Partnership

   12

2.06

  

Certificates Describing Partnership Units

   12

ARTICLE III

  

BUSINESS OF THE PARTNERSHIP

   12

ARTICLE IV

  

CAPITAL CONTRIBUTIONS AND ACCOUNTS

   13

4.01

  

Capital Contributions

   13

4.02

  

Additional Capital Contributions and Issuances of Additional Partnership Units

   13

4.03

  

Additional Funding

   16

4.04

  

LTIP Units

   16

4.05

  

Conversion of LTIP Units

   19

4.06

  

Capital Accounts

   22

4.07

  

Percentage Interests

   22

4.08

  

No Interest on Contributions

   23

4.09

  

Return of Capital Contributions

   23

4.10

  

No Third-Party Beneficiary

   23

ARTICLE V

  

PROFITS AND LOSSES; DISTRIBUTIONS

   23

5.01

  

Allocation of Profit and Loss

   23

5.02

  

Distribution of Cash

   25

5.03

  

REIT Distribution Requirements

   27

5.04

  

No Right to Distributions in Kind

   27

5.05

  

Limitations on Return of Capital Contributions

   27

5.06

  

Distributions Upon Liquidation

   27

5.07

  

Substantial Economic Effect

   27

ARTICLE VI

  

RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

   28

6.01

  

Management of the Partnership

   28

6.02

  

Delegation of Authority

   30

6.03

  

Indemnification and Exculpation of Indemnitees

   30

6.04

  

Liability of the General Partner

   32

6.05

  

Partnership Obligations

   33

6.06

  

Outside Activities

   33

6.07

  

Employment or Retention of Affiliates

   33

6.08

  

General Partner Activities

   34

6.09

  

Title to Partnership Assets

   34

ARTICLE VII

  

CHANGES IN GENERAL PARTNER

   34

7.01

  

Transfer of the General Partner’s Partnership Interest

   34

7.02

  

Admission of a Substitute or Additional General Partner

   36

7.03

  

Effect of Bankruptcy, Withdrawal, Death or Dissolution of General Partner

   37

7.04

  

Removal of General Partner

   37

 

i



--------------------------------------------------------------------------------

ARTICLE VIII

  

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

   38

8.01

  

Management of the Partnership

   38

8.02

  

Power of Attorney

   39

8.03

  

Limitation on Liability of Limited Partners

   39

8.04

  

Common Unit Redemption Right

   39

8.05

  

Registration

   42

ARTICLE IX

  

TRANSFERS OF PARTNERSHIP INTERESTS

   46

9.01

  

Purchase for Investment

   46

9.02

  

Restrictions on Transfer of Partnership Units

   46

9.03

  

Admission of Substitute Limited Partner

   47

9.04

  

Rights of Assignees of Partnership Units

   48

9.05

  

Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner

   48

9.06

  

Joint Ownership of Partnership Units

   49

ARTICLE X

  

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

   49

10.01

  

Books and Records

   49

10.02

  

Custody of Partnership Funds; Bank Accounts

   49

10.03

  

Fiscal and Taxable Year

   50

10.04

  

Annual Tax Information and Report

   50

10.05

  

Tax Matters Partner; Tax Elections; Special Basis Adjustments

   50

ARTICLE XI

  

AMENDMENT OF AGREEMENT; MERGER

   51

11.01

  

Amendment of Agreement

   51

11.02

  

Merger of Partnership

   52

ARTICLE XII

  

GENERAL PROVISIONS

   52

12.01

  

Notices

   52

12.02

  

Survival of Rights

   52

12.03

  

Additional Documents

   52

12.04

  

Severability

   52

12.05

  

Entire Agreement

   52

12.06

  

Pronouns and Plurals

   53

12.07

  

Headings

   53

12.08

  

Counterparts

   53

12.09

  

Governing Law

   53

 

ii



--------------------------------------------------------------------------------

EXHIBITS

EXHIBIT A—Partners, Capital Contributions and Percentage Interests

EXHIBIT B—Notice of Exercise of Common Unit Redemption Right

EXHIBIT C-1—Certification of Non-Foreign Status (For Redeeming Limited Partners
That Are Entities)

EXHIBIT C-2—Certification of Non-Foreign Status (For Redeeming Limited Partners
That Are Individuals)

EXHIBIT D—Notice of Election by Partner to Convert LTIP Units into Common Units

EXHIBIT E—Notice of Election by Partnership to Force Conversion of LTIP Units
into Common Units

 

iii



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

ARMADA HOFFLER, L.P.

RECITALS

Armada Hoffler, L.P. (the “Partnership”) was formed as a limited partnership
under the laws of the Commonwealth of Virginia, pursuant to a Certificate of
Limited Partnership filed with the Virginia State Corporation Commission
effective as of October 16, 2012 and an Agreement of Limited Partnership entered
into as of October 16, 2012 (the “Original Agreement”), by and between Armada
Hoffler Properties, Inc., a Maryland corporation (the “General Partner”), and
Louis S. Haddad (the “Original Limited Partner”). This First Amended and
Restated Agreement of Limited Partnership is entered into this 13th day of May,
2013 among the General Partner and the Limited Partners set forth on Exhibit A
hereto, for the purpose of amending and restating the Agreement of Limited
Partnership.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree to
amend the Agreement of Limited Partnership to read in its entirety as follows:

ARTICLE I

DEFINED TERMS

The following defined terms used in this Agreement shall have the meanings
specified below:

“Act” means the Virginia Revised Uniform Limited Partnership Act, as it may be
amended from time to time.

“Additional Funds” has the meaning set forth in Section 4.03 hereof.

“Additional Securities” means any: (1) shares of capital stock of the General
Partner now or hereafter authorized or reclassified that have dividend rights,
or rights upon liquidation, winding up and dissolution, that are superior or
prior to the REIT Shares (“Preferred Shares”), (2) REIT Shares, (3) shares of
capital stock of the General Partner now or hereafter authorized or reclassified
that have dividend rights, or rights upon liquidation, winding up and
dissolution, that are junior in rank to the REIT Shares (“Junior Shares”) and
(4) (i) rights, options, warrants or convertible or exchangeable securities
having the right to subscribe for or purchase REIT Shares, Preferred Shares or
Junior Shares, or (ii) indebtedness issued by the General Partner that provides
any of the rights described in clause (4)(i) of this definition (any such
securities referred to in clause (4)(i) or (ii) of this definition, “New
Securities”).

“Adjustment Events” has the meaning set forth in Section 4.04(a)(i) hereof.

 

1



--------------------------------------------------------------------------------

“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) administrative costs and expenses of
the General Partner, including any salaries or other payments to directors,
officers or employees of the General Partner, and any accounting and legal
expenses of the General Partner, which expenses, the Partners hereby agree are
expenses of the Partnership and not the General Partner, and (iii) to the extent
not included in clauses (i) or (ii) above, REIT Expenses; provided, however,
that Administrative Expenses shall not include any administrative costs and
expenses incurred by the General Partner that are attributable to Properties or
interests in a Subsidiary that are owned by the General Partner other than
through its ownership interest in the Partnership.

“Affiliate” means, (i) any Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, (ii) any other Person
that owns, beneficially, directly or indirectly, 10% or more of the outstanding
capital stock, shares or equity interests of such Person, or (iii) any officer,
director, employee, partner, member, manager or trustee of such Person or any
Person controlling, controlled by or under common control with such Person. For
the purposes of this definition, “control” (including the correlative meanings
of the terms “controlled by” and “under common control with”), as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, through the ownership of voting securities or partnership interests,
contract or otherwise.

“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The names and addresses of the Partners, number of Partnership
Units issued to each Partner, and the Agreed Value of non-cash Capital
Contributions as of the date of contribution is set forth on Exhibit A, as it
may be amended or restated from time to time.

“Agreement” means this First Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time.

“Articles” means the Articles of Amendment and Restatement of the General
Partner filed with the State Department and Assessments and Taxation of the
State of Maryland, as amended, supplemented or restated from time to time.

“Board of Directors” means the Board of Directors of the General Partner.

“Capital Account” has the meaning set forth in Section 4.06 hereof.

“Capital Account Limitation” has the meaning set forth in Section 4.05(b)
hereof.

“Capital Contribution” means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset contributed or agreed to be
contributed, as the context requires, to the Partnership by each Partner
pursuant to the terms of the Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.

“Cash Amount” means an amount of cash per Common Unit equal to the Value of the
REIT Shares Amount on the Specified Redemption Date.

 

2



--------------------------------------------------------------------------------

“Certificate” means any instrument or document that is required under the laws
of the Commonwealth of Virginia, or any other jurisdiction in which the
Partnership conducts business, to be signed and sworn to by the Partners of the
Partnership (either by themselves or pursuant to the power-of-attorney granted
to the General Partner in Section 8.02 hereof) and filed for recording in the
appropriate public offices within the Commonwealth of Virginia or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the Commonwealth of Virginia or such other
jurisdiction.

“Change of Control” means, as to the General Partner, the occurrence of any of
the following: (i) the sale, lease or transfer, in one or a series of related
transactions, of 80% or more of the assets of the General Partner, taken as a
whole, to any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), other than an
Affiliate of the General Partner; or (ii) the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act), other than an Affiliate of the General
Partner in a single transaction or in a related series of transactions, by way
of merger, share exchange, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision) of more than 50% of the total voting
power of the voting capital stock of the General Partner.

“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Partnership Unit Distribution” has the meaning set forth in
Section 4.04(a)(ii) hereof.

“Common Redemption Amount” means either the Cash Amount or the REIT Shares
Amount, as selected by the General Partner pursuant to Section 8.04(b) hereof.

“Common Unit” means a Partnership Unit which is designated as a Common Unit of
the Partnership.

“Common Unit Economic Balance” has the meaning set forth in Section 5.01(g)
hereof.

“Common Unit Redemption Right” has the meaning set forth in Section 8.04(a)
hereof.

“Common Unit Transaction” has the meaning set forth in Section 4.05(f) hereof.

“Constituent Person” has the meaning set forth in Section 4.05(f) hereof.

“Conversion Date” has the meaning set forth in Section 4.05(b) hereof.

 

3



--------------------------------------------------------------------------------

“Conversion Factor” means a factor of 1.0, as such factor may be adjusted as
provided in this definition and in Section 6.08. The Conversion Factor will be
adjusted in the event that the General Partner (i) declares or pays a dividend
on its outstanding REIT Shares in REIT Shares or makes a distribution to all
holders of its outstanding REIT Shares in REIT Shares, (ii) subdivides its
outstanding REIT Shares or (iii) combines its outstanding REIT Shares into a
smaller number of REIT Shares. In each of such events, the Conversion Factor
shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on such record date and, provided further, that in the
event that an entity other than an Affiliate of the General Partner shall become
General Partner pursuant to any merger, consolidation or combination of the
General Partner with or into another entity (the “Successor Entity”), the
Conversion Factor shall be adjusted by multiplying the Conversion Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination. Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event. If, however, the General
Partner receives a Notice of Redemption after the record date, if any, but prior
to the effective date of such event, the Conversion Factor shall be determined
as if the General Partner had received the Notice of Redemption immediately
prior to the record date for the event.

“Conversion Notice” has the meaning set forth in Section 4.05(b) hereof.

“Conversion Right” has the meaning set forth in Section 4.05(a) hereof.

“Defaulting Limited Partner” means a Limited Partner that has failed to pay any
amount owed to the Partnership under a Partnership Loan within 15 days after
demand for payment thereof is made by the Partnership.

“Distributable Amount” has the meaning set forth in Section 5.02(d) hereof.

“Economic Capital Account Balances” has the meaning set forth in Section 5.01(g)
hereof.

“Equity Incentive Plan” means any equity incentive or compensation plan
hereafter adopted by the Partnership or the General Partner, including, without
limitation, the General Partner’s 2013 Equity Incentive Plan.

“Event of Bankruptcy” as to any Person means (i) the filing of a petition for
relief as to such Person as debtor or bankrupt under the Bankruptcy Code of
1978, as amended, or similar provision of law of any jurisdiction (except if
such petition is contested by such Person and has been dismissed within 90
days); (ii) the insolvency or bankruptcy of such Person as finally determined by
a court proceeding; (iii) the filing by such Person of a petition or application
to accomplish the same or for the appointment of a receiver or a trustee for
such Person or a substantial part of his assets; or (iv) the commencement of any
proceedings relating to such Person

 

4



--------------------------------------------------------------------------------

as a debtor under any other reorganization, arrangement, insolvency, adjustment
of debt or liquidation law of any jurisdiction, whether now in existence or
hereinafter in effect, either by such Person or by another, provided that if
such proceeding is commenced by another, such Person indicates his approval of
such proceeding, consents thereto or acquiesces therein, or such proceeding is
contested by such Person and has not been finally dismissed within 90 days.

“Excepted Holder Limit” has the meaning set forth in the Articles.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Forced Conversion” has the meaning set forth in Section 4.05(c) hereof.

“Forced Conversion Notice” has the meaning set forth in Section 4.05(c) hereof.

“General Partner” has the meaning set forth in the first paragraph of this
Agreement.

“General Partner Loan” means a loan extended by the General Partner to a
Defaulting Limited Partner in the form of a payment on a Partnership Loan by the
General Partner to the Partnership on behalf of the Defaulting Limited Partner.

“General Partnership Interest” means the Partnership Interest held by the
General Partner in its capacity as the general partner of the Partnership, which
Partnership Interest is an interest as a general partner under the Act. The
General Partnership Interest will be a number of Common Units held by the
General Partner equal to one-tenth of one percent (0.1%) of all outstanding
Partnership Units. All other Partnership Units owned by the General Partner and
any Partnership Units owned by any Affiliate or Subsidiary of the General
Partner shall be considered to constitute a Limited Partnership Interest.

“Indemnified Party” has the meaning set forth in Section 8.05(f) hereof.

“Indemnifying Party” has the meaning set forth in Section 8.05(f) hereof.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner or (B) a director of the General Partner or an
officer or employee of the Partnership, the General Partner or any Subsidiary
thereof, and (ii) such other Persons (including Affiliates of the General
Partner or the Partnership) as the General Partner may designate from time to
time (whether before or after the event giving rise to potential liability), in
its sole and absolute discretion.

“Independent Director” means a director of the General Partner who meets the
NYSE requirements for an independent director as set forth from time to time.

“Junior Shares” has the meaning set forth in the definition of “Additional
Securities.”

“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, as it may be amended or restated from time to time, and any
Person who becomes a Substitute Limited Partner or any additional Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.

 

5



--------------------------------------------------------------------------------

“Limited Partnership Interest” means a Partnership Interest held by a Limited
Partner at any particular time representing a fractional part of the Partnership
Interest of all Limited Partners, and includes any and all benefits to which the
holder of such a Limited Partnership Interest may be entitled as provided in
this Agreement and in the Act, together with the obligations of such Limited
Partner to comply with all the provisions of this Agreement and of the Act.
Limited Partnership Interests may be expressed as a number of Common Units, LTIP
Units or other Partnership Units.

“Liquidating Gains” has the meaning set forth in Section 5.01(g) hereof.

“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in
Section 4.04 hereof and elsewhere in this Agreement in respect of holders of
LTIP Units, including both vested LTIP Units and Unvested LTIP Units. The
allocation of LTIP Units among the Partners shall be set forth on Exhibit A as
it may be amended or restated from time to time.

“LTIP Unitholder” means a Partner that holds LTIP Units.

“Loss” has the meaning set forth in Section 5.01(h) hereof.

“Majority in Interest” means Limited Partners holding more than fifty percent
(50%) of the Percentage Interests of the Limited Partners.

“New Securities” has the meaning set forth in the definition of “Additional
Securities”.

“Notice of Redemption” means the Notice of Exercise of Common Unit Redemption
Right substantially in the form attached as Exhibit B hereto.

“NYSE” means the New York Stock Exchange.

“Offer” has the meaning set forth in Section 7.01(c)(ii) hereof.

“Offering” means the underwritten initial public offering of REIT Shares.

“Original Date” means May 13, 2013.

“Original Limited Partner” has the meaning set forth in the first paragraph of
this Agreement.

“Partner” means any General Partner or Limited Partner, and “Partners” means the
General Partner and the Limited Partners.

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).

“Partnership” means Armada Hoffler, L.P., a limited partnership formed under the
Act and pursuant to this Agreement, and any successor thereto.

 

6



--------------------------------------------------------------------------------

“Partnership Interest” means an ownership interest in the Partnership held by a
Partner, and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Partnership Interest may be expressed as a number of Common
Units, LTIP Units or other Partnership Units.

“Partnership Loan” means a loan from the Partnership to the Partner on the day
the Partnership pays over the excess of the Withheld Amount over the
Distributable Amount to a taxing authority.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).

“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.02 hereof, which
record date shall be the same as the record date established by the General
Partner for a distribution to its stockholders of some or all of its portion of
such distribution.

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, and includes Common Units, LTIP
Units and any other class or series of Partnership Units that may be established
after the date hereof in accordance with the terms hereof. The number of
Partnership Units outstanding and the Percentage Interests represented by such
Partnership Units are set forth on Exhibit A hereto, as it may be amended or
restated from time to time.

“Partnership Unit Designation” has the meaning set forth in Section 4.02(a)(i)
hereof.

“Percentage Interest” means the percentage determined by dividing the number of
Common Units of a Partner by the aggregate number of Common Units of all
Partners, treating LTIP Units, in accordance with Section 4.04(a), as Common
Units for this purpose.

“Person” means any individual, partnership, corporation, limited liability
company, joint venture, trust or other entity.

“Preferred Shares” has the meaning set forth in the definition of “Additional
Securities”.

“Profit” has the meaning set forth in Section 5.01(h) hereof.

“Property” means any property or other investment in which the Partnership,
directly or indirectly, holds an ownership interest.

“Redeeming Limited Partner” has the meaning set forth in Section 8.04(a) hereof.

 

7



--------------------------------------------------------------------------------

“Redemption Shares” has the meaning set forth in Section 8.05(a) hereof.

“Regulations” means the Federal Income Tax Regulations issued under the Code, as
amended and as subsequently amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.

“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.

“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of the General Partner), including taxes, fees and
assessments associated therewith, any and all costs, expenses or fees payable to
any director, officer or employee of the General Partner, (ii) costs and
expenses relating to any public offering and registration, or private offering,
of securities by the General Partner, and all statements, reports, fees and
expenses incidental thereto, including, without limitation, underwriting
discounts and selling commissions applicable to any such offering of securities,
and any costs and expenses associated with any claims made by any holders of
such securities or any underwriters or placement agents thereof, (iii) costs and
expenses associated with any repurchase of any securities by the General
Partner, (iv) costs and expenses associated with the preparation and filing of
any periodic or other reports and communications by the General Partner under
federal, state or local laws or regulations, including filings with the
Commission, (v) costs and expenses associated with compliance by the General
Partner with laws, rules and regulations promulgated by any regulatory body,
including the Commission and any securities exchange, (vi) costs and expenses
associated with any health, dental, vision, disability, life insurance, 401(k)
plan, incentive plan, bonus plan or other plan providing for compensation or
benefits for the employees of the General Partner, (vii) costs and expenses
incurred by the General Partner relating to any issuing or redemption of
Partnership Interests and (viii) all other operating or administrative costs of
the General Partner incurred in the ordinary course of its business on behalf of
or related to the Partnership.

“REIT Shares” means shares of common stock, par value $0.01 per share, of the
General Partner (or common stock or common shares of beneficial interest of a
Successor Entity, as the case may be).

“REIT Shares Amount” means the number of REIT Shares equal to the product of
(X) the number of Common Units offered for redemption by a Redeeming Limited
Partner, multiplied by (Y) the Conversion Factor as adjusted to and including
the Specified Redemption Date; provided that in the event that prior to the
Specified Redemption Date, the General Partner issues to all holders of REIT
Shares rights, options, warrants or convertible or exchangeable securities
entitling the holders of REIT Shares to subscribe for or purchase additional
REIT Shares, or any other securities or property (collectively, the “Rights”),
and such Rights have not expired at the Specified Redemption Date, then the REIT
Shares Amount shall also include such Rights issuable to a holder of the REIT
Shares Amount on the record date fixed for purposes of determining the holders
of REIT Shares entitled to Rights.

“Restriction Notice” has the meaning set forth in Section 8.04(f) hereof.

 

8



--------------------------------------------------------------------------------

“Rights” has the meaning set forth in the definition of “REIT Shares Amount”
herein.

“Rule 144” has the meaning set forth in Section 8.05(c) hereof.

“S-3 Eligible Date” has the meaning set forth in Section 8.05(a) hereof.

“Safe Harbor” has the meaning set forth in Section 10.05(d) hereof.

“Safe Harbor Election” has the meaning set forth in Section 11.01 hereof.

“Safe Harbor Interests” has the meaning set forth in Section 11.01 hereof.

“Securities Act” means the Securities Act of 1933, as amended.

“Service” means the Internal Revenue Service.

“Stock Ownership Limit” has the meaning set forth in the Articles.

“Specified Redemption Date” means the first business day of the calendar quarter
that is at least 60 calendar days after the receipt by the General Partner of a
Notice of Redemption.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.

“Subsidiary Partnership” means any partnership or limited liability company in
which the General Partner, the Partnership, or a wholly owned subsidiary of the
General Partner or the Partnership owns a partnership or limited liability
company interest.

“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.03 hereof.

“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

“Survivor” has the meaning set forth in Section 7.01(d) hereof.

“Tax Matters Partner” has the meaning set forth within Section 6231(a)(7) of the
Code.

“Trading Day” means a day on which the principal national securities exchange on
which a security is listed or admitted to trading is open for the transaction of
business or, if a security is not listed or admitted to trading on any national
securities exchange, shall mean any day other than a Saturday, a Sunday or a day
on which banking institutions in the State of New York are authorized or
obligated by law or executive order to close.

“Transaction” has the meaning set forth in Section 7.01(c) hereof.

“Transfer” has the meaning set forth in Section 9.02(a) hereof.

 

9



--------------------------------------------------------------------------------

“TRS” means a taxable REIT subsidiary (as defined in Section 856(l) of the Code)
of the General Partner.

“Unvested LTIP Units” has the meaning set forth in Section 4.04(c)(i) hereof.

“Value” means, with respect to any security, the average of the daily market
prices of such security for the ten consecutive Trading Days immediately
preceding the date of such valuation. The market price for each such Trading Day
shall be: (i) if the security is listed or admitted to trading on the NYSE or
any other national securities exchange, the last reported sale price, regular
way, on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices, regular way, on such day, (ii) if the security is
not listed or admitted to trading on the NYSE or any other national securities
exchange, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by the General Partner, or
(iii) if the security is not listed or admitted to trading on the NYSE or any
national securities exchange and no such last reported sale price or closing bid
and asked prices are available, the average of the reported high bid and low
asked prices on such day, as reported by a reliable quotation source designated
by the General Partner, or if there shall be no bid and asked prices on such
day, the average of the high bid and low asked prices, as so reported, on the
most recent day (not more than ten days prior to the date in question) for which
prices have been so reported; provided that if there are no bid and asked prices
reported during the ten days prior to the date in question, the value of the
security shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate. In the event the security includes any
additional rights (including any Rights), then the value of such rights shall be
determined by the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate.

“Vested LTIP Units” has the meaning set forth in Section 4.04(c)(i) hereof.

“Vesting Agreement” means each or any, as the context implies, agreement or
instrument entered into by an LTIP Unitholder upon acceptance of an award of
LTIP Units under an Equity Incentive Plan.

“Withheld Amount” means any amount required to be withheld by the Partnership to
pay over to any taxing authority as a result of any allocation or distribution
of income to a Partner.

ARTICLE II

FORMATION OF THE PARTNERSHIP

2.01 Formation of the Partnership. The Partnership was formed as a limited
partnership pursuant to the provisions of the Act and upon the terms and
conditions set forth in the Original Agreement. Concurrently with the execution
of this Agreement, the Original Limited Partner is withdrawing from the
Partnership and relinquishing any and all rights or interest he may have in the
Partnership other than as set forth on Exhibit A, and the Partnership is
continued without dissolution. Except as expressly provided herein to the
contrary, the rights and obligations of the Partners and administration and
termination of the Partnership shall be governed by the Act. The Partnership
Interest of each Partner shall be personal property for all purposes.

 

10



--------------------------------------------------------------------------------

2.02 Name. The Name of the Partnership shall be “Armada Hoffler, L.P.” and the
Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The words “Limited Partnership,” “LP,” “L.P.” or “Ltd.”
or similar words or letters shall be included in the Partnership’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Partners of such change in the next regular communication to the Partners;
provided, however, failure to so notify the Partners shall not invalidate such
change or the authority granted hereunder.

2.03 Registered Office and Agent; Principal Office. The registered office of the
Partnership in the Commonwealth of Virginia is located at 222 Central Park
Avenue, Suite 2100, Virginia Beach, Virginia 23462 and the registered agent for
service of process on the Partnership in the Commonwealth of Virginia at such
registered office is Louis S. Haddad. The principal office of the Partnership is
located at 222 Central Park Avenue, Suite 2100, Virginia Beach, Virginia 23462,
or such other place as the General Partner may from time to time designate. Upon
such a change of the principal office of the Partnership, the General Partner
shall notify the Partners of such change in the next regular communication to
the Partners; provided, however, failure to so notify the Partners shall not
invalidate such change or the authority granted hereunder. The Partnership may
maintain offices at such other place or places within or outside the
Commonwealth of Virginia as the General Partner deems necessary or desirable.

2.04 Term and Dissolution.

(a) The term of the Partnership shall continue in full force and effect until
dissolved upon the first to occur of any of the following events:

(i) the occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.03(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;

(ii) the passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such installment
obligations are paid in full);

 

11



--------------------------------------------------------------------------------

(iii) the redemption of all Limited Partnership Interests (other than any
Limited Partnership Interests held by the General Partner), unless the General
Partner determines to continue the term of the Partnership by the admission of
one or more additional Limited Partners; or

(iv) the dissolution of the Partnership upon election by the General Partner.

(b) Upon dissolution of the Partnership (unless the business of the Partnership
is continued pursuant to Section 7.03(b) hereof), the General Partner (or its
trustee, receiver, successor or legal representative) shall amend or cancel the
Certificate and liquidate the Partnership’s assets and apply and distribute the
proceeds thereof in accordance with Section 5.06 hereof. Notwithstanding the
foregoing, the liquidating General Partner may either (i) defer liquidation of,
or withhold from distribution for a reasonable time, any assets of the
Partnership (including those necessary to satisfy the Partnership’s debts and
obligations), or (ii) distribute the assets to the Partners in kind.

2.05 Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership the Certificate and any and all amendments thereto and all requisite
fictitious name statements and notices in such places and jurisdictions as may
be necessary to cause the Partnership to be treated as a limited partnership
under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.

2.06 Certificates Describing Partnership Units. At the request of a Limited
Partner, the General Partner, at its option, may issue a certificate summarizing
the terms of such Limited Partner’s interest in the Partnership, including the
class or series and number of Partnership Units owned and the Percentage
Interest represented by such Partnership Units as of the date of such
certificate. Any such certificate (i) shall be in form and substance as
determined by the General Partner, (ii) shall not be negotiable and (iii) shall
bear a legend to the following effect:

THIS CERTIFICATE IS NOT NEGOTIABLE. THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE ARE GOVERNED BY AND TRANSFERABLE ONLY IN ACCORDANCE WITH (A) THE
PROVISIONS OF THE AGREEMENT OF LIMITED PARTNERSHIP OF ARMADA HOFFLER, L.P., AS
AMENDED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME, AND (B) ANY APPLICABLE
FEDERAL OR STATE SECURITIES OR BLUE SKY LAWS.

ARTICLE III

BUSINESS OF THE PARTNERSHIP

The purpose and nature of the business of the Partnership is (i) to conduct any
business that may be lawfully conducted by a limited partnership organized
pursuant to the Act, provided, however, that such business shall be limited to
and conducted in such a manner as to permit the General Partner at all times to
qualify as a REIT, unless the General Partner otherwise ceases to, or the Board
of Directors determines, pursuant to Section 5.7 of the Articles, that the
General Partner shall no longer qualify as a REIT, (ii) to enter into any
partnership, joint venture or other similar

 

12



--------------------------------------------------------------------------------

arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged in any of the foregoing and (iii) to do anything necessary or
incidental to the foregoing. In connection with the foregoing, and without
limiting the General Partner’s right in its sole and absolute discretion to
cease qualifying as a REIT, the Partners acknowledge that the General Partner
intends to elect REIT status and the avoidance of income and excise taxes on the
General Partner inures to the benefit of all the Partners and not solely to the
General Partner. Notwithstanding the foregoing, the Limited Partners agree that
the General Partner may terminate or revoke its status as a REIT under the Code
at any time. The General Partner shall also be empowered to do any and all acts
and things necessary or prudent to ensure that the Partnership will not be
classified as a “publicly traded partnership” taxable as a corporation for
purposes of Section 7704 of the Code.

ARTICLE IV

CAPITAL CONTRIBUTIONS AND ACCOUNTS

4.01 Capital Contributions. The General Partner and each Limited Partner has
made a capital contribution to the Partnership in exchange for the Partnership
Units set forth opposite such Partner’s name on Exhibit A hereto, as it may be
amended or restated from time to time by the General Partner to the extent
necessary to reflect accurately sales, exchanges or other Transfers,
redemptions, Capital Contributions, the issuance of additional Partnership Units
or similar events having an effect on a Partner’s ownership of Partnership
Units.

4.02 Additional Capital Contributions and Issuances of Additional Partnership
Units. Except as provided in this Section 4.02 or in Section 4.03 hereof, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests, in the form of Partnership Units, in respect thereof, in
the manner contemplated in this Section 4.02.

(a) Issuances of Additional Partnership Units.

(i) General. As of the effective date of this Agreement, the Partnership shall
have authorized two classes of Partnership Units, entitled “Common Units” and
“LTIP Units.” The General Partner is hereby authorized to cause the Partnership
to issue additional Partnership Interests, in the form of Partnership Units, for
any Partnership purpose at any time or from time to time to the Partners
(including the General Partner) or to other Persons for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners. The General Partner’s determination that consideration is adequate
shall be conclusive insofar as the adequacy of consideration relates to whether
the Partnership Units are validly issued and fully paid. Any additional
Partnership Units issued thereby may be issued in one or more classes, or one or
more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties,
including rights, powers and duties senior to the then-outstanding Partnership
Units held by the Limited Partners, all as shall be determined by the General
Partner in its sole and absolute discretion and without the approval of any
Limited Partner, subject to Virginia law that cannot be preempted by the terms
hereof and as set forth in a written document hereafter attached

 

13



--------------------------------------------------------------------------------

to and made an exhibit to this Agreement (each, a “Partnership Unit
Designation”), which document shall include, without limitation, (i) the
allocations of items of Partnership income, gain, loss, deduction and credit to
each such class or series of Partnership Units; (ii) the right of each such
class or series of Partnership Units to share in Partnership distributions; and
(iii) the rights of each such class or series of Partnership Units upon
dissolution and liquidation of the Partnership; provided, however, that no
additional Partnership Units shall be issued to the General Partner (or any
direct or indirect wholly-owned Subsidiary of the General Partner) unless:

(1) (A) the additional Partnership Units are issued in connection with an
issuance of REIT Shares or other capital stock of, or other interests in, the
General Partner, which REIT Shares, capital stock or other interests have
designations, preferences and other rights, all such that the economic interests
are substantially similar to the designations, preferences and other rights of
the additional Partnership Units issued to the General Partner (or any direct or
indirect wholly owned Subsidiary of the General Partner) by the Partnership in
accordance with this Section 4.02 and (B) the General Partner (or any direct or
indirect wholly owned Subsidiary of the General Partner) shall make a Capital
Contribution to the Partnership in an amount equal to the cash consideration
received by the General Partner, if any, from such grant, award or issuance of
such REIT Shares, capital stock or other interests in the General Partner;

(2) (A) the additional Partnership Units are issued in connection with a grant
award or issuance of REIT Shares or other capital stock of, or other interests
in, the General Partner pursuant to a taxable share dividend declared by the
General Partner, which REIT Shares, capital stock or interests have
designations, preferences and other rights, all such that the economic interests
are substantially similar to the designations, preferences and other rights of
the additional Partnership Units issued to the General Partner (or any direct or
indirect wholly owned Subsidiary of the General Partner) by the Partnership in
accordance with this Section 4.02, (B) if the General Partner allows the holders
of its REIT Shares to elect whether to receive such dividend in REIT Shares or
other capital stock of, or other interests in, the General Partner, or cash, the
Partnership will give the Limited Partners (excluding the General Partner or any
direct or indirect Subsidiary of the General Partner) the same ability to elect
to receive (I) Partnership Units or cash or, (II) at the election of the General
Partner, REIT Shares, capital stock or other interests in the General Partner or
cash, and (C) if the Partnership issues additional Partnership Units pursuant to
this Section 4.02(a)(i)(2), then an amount of income equal to the value of the
Partnership Units received will be allocated to those holders of Common Units
that elect to receive additional Partnership Units;

(3) the additional Partnership Units are issued in exchange for property owned
by the General Partner (or any direct or indirect wholly owned Subsidiary of the
General Partner) with a fair market value, as determined by the General Partner,
in good faith, equal to the value of the Partnership Units; or

(4) Common Units are issued to all Partners owning Common Units or LTIP Units in
proportion to their respective Percentage Interests.

 

14



--------------------------------------------------------------------------------

Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the interests of the Partnership. Upon the issuance of any additional
Partnership Units, the General Partner shall amend Exhibit A as appropriate to
reflect such issuance.

(ii) Upon Issuance of Additional Securities. The General Partner shall not issue
any Additional Securities (other than REIT Shares issued in connection with an
exchange pursuant to Section 8.04 hereof or REIT Shares or other capital stock
of or other interests in the General Partner issued in connection with a taxable
stock dividend as described in Section 4.02(a)(i)(2) hereof) or Rights other
than to all holders of REIT Shares, Preferred Shares, Junior Shares, or New
Securities, as the case may be, unless (A) the General Partner shall cause the
Partnership to issue to the General Partner (or any direct or indirect wholly
owned Subsidiary of the General Partner) Partnership Units or Rights having
designations, preferences and other rights, all such that the economic interests
are substantially similar to those of the Additional Securities, and (B) the
General Partner (or any direct or indirect wholly owned Subsidiary of the
General Partner) contributes the proceeds from the issuance of such Additional
Securities and from any exercise of Rights contained in such Additional
Securities to the Partnership; provided, however, that the General Partner is
allowed to issue Additional Securities in connection with an acquisition of
Property to be held directly by the General Partner, but if and only if, such
direct acquisition and issuance of Additional Securities have been approved by a
majority of the Independent Directors. Without limiting the foregoing, the
General Partner is expressly authorized to issue Additional Securities for less
than fair market value, and the General Partner is authorized to cause the
Partnership to issue to the General Partner (or any direct or indirect wholly
owned Subsidiary of the General Partner) corresponding Partnership Units, so
long as (x) the General Partner concludes in good faith that such issuance is in
the best interests of the General Partner and the Partnership and (y) the
General Partner (or any direct or indirect wholly owned Subsidiary of the
General Partner) contributes all proceeds from such issuance to the Partnership,
including without limitation, the issuance of REIT Shares and corresponding
Partnership Units pursuant to a stock purchase plan providing for purchases of
REIT Shares at a discount from fair market value or pursuant to stock awards,
including stock options that have an exercise price that is less than the fair
market value of the REIT Shares, either at the time of issuance or at the time
of exercise, and restricted or other stock awards approved by the Board of
Directors. For example, in the event the General Partner issues REIT Shares for
a cash purchase price and the General Partner (or any direct or indirect wholly
owned Subsidiary of the General Partner) contributes all of the proceeds of such
issuance to the Partnership as required hereunder, the General Partner (or any
direct or indirect wholly owned Subsidiary of the General Partner) shall be
issued a number of additional Partnership Units equal to the product of (A) the
number of such REIT Shares issued by the General Partner, the proceeds of which
were so contributed, multiplied by (B) a fraction, the numerator of which is
100%, and the denominator of which is the Conversion Factor in effect on the
date of such contribution.

(b) Certain Contributions of Proceeds of Issuance of REIT Shares. In connection
with any and all issuances of REIT Shares, the General Partner (or any direct or
indirect wholly owned Subsidiary of the General Partner) shall make Capital
Contributions to the Partnership of the proceeds therefrom (if any), provided
that if the proceeds actually received and contributed by the General Partner
(or any direct or indirect wholly owned Subsidiary of the General Partner) are
less than the gross proceeds of such issuance as a result of any underwriter’s
discount, commissions,

 

15



--------------------------------------------------------------------------------

placement fees or other expenses paid or incurred in connection with such
issuance, then the General Partner (or any direct or indirect wholly owned
Subsidiary of the General Partner) shall be deemed to have made a Capital
Contribution to the Partnership in the amount equal to the sum of the net
proceeds of such issuance plus the amount of such underwriter’s discount,
commissions, placement fees or other expenses paid by the General Partner, and
the Partnership shall be deemed simultaneously to have reimbursed such discount,
commissions, placement fees and expenses as an Administrative Expense for the
benefit of the Partnership for purposes of Section 6.05(b).

(c) Repurchases of General Partner Securities. If the General Partner shall
repurchase shares of any class or series of its capital stock, the purchase
price thereof and all costs incurred in connection with such repurchase shall be
reimbursed to the General Partner by the Partnership pursuant to Section 6.05
hereof and the General Partner shall cause the Partnership to redeem an
equivalent number of Partnership Units of the appropriate class or series held
by the General Partner, or by the General Partner in its capacity as a Limited
Partner (which, in the case of REIT Shares, shall be a number equal to the
quotient of the number of such REIT Shares divided by the Conversion Factor).

4.03 Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings, or
(ii) elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise.

4.04 LTIP Units.

(a) Issuance of LTIP Units. Notwithstanding anything contained herein to the
contrary, the General Partner may from time to time issue LTIP Units to Persons
who provide services to the Partnership or the General Partner, for such
consideration as the General Partner may determine to be appropriate, and admit
such Persons as Limited Partners. Subject to the following provisions of this
Section 4.04 and the special provisions of Sections 4.05 and 5.01(g) hereof,
LTIP Units shall be treated as Common Units, with all of the rights, privileges
and obligations attendant thereto. For purposes of computing the Partners’
Percentage Interests, holders of LTIP Units shall be treated as Common Unit
holders and LTIP Units shall be treated as Common Units. In particular, the
Partnership shall maintain at all times a one-to-one correspondence between LTIP
Units and Common Units for conversion, distribution and other purposes,
including, without limitation, complying with the following procedures:

(i) If an Adjustment Event (as defined below) occurs, then the General Partner
shall make a corresponding adjustment to the LTIP Units to maintain a
one-for-one conversion and economic equivalence ratio between Common Units and
LTIP Units. The following shall be “Adjustment Events”: (A) the Partnership
makes a distribution on all outstanding Common Units in the form of Partnership
Units, (B) the Partnership subdivides the outstanding Common Units into a
greater number of units or combines the outstanding Common Units into a smaller
number of units, or (C) the Partnership issues any Partnership Units in exchange
for its outstanding Common Units by way of a reclassification or
recapitalization of its Common Units. If more than one Adjustment Event occurs,
the adjustment to the LTIP Units need be made only once using a single formula
that takes into account each and every Adjustment Event as if all Adjustment
Events

 

16



--------------------------------------------------------------------------------

occurred simultaneously. For the avoidance of doubt, the following shall not be
Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business Common Unit Transaction,
(y) the issuance of Partnership Units pursuant to any employee benefit or
compensation plan or distribution reinvestment plan or (z) the issuance of any
Partnership Units to the General Partner in respect of a capital contribution to
the Partnership of proceeds from the sale of Additional Securities by the
General Partner. If the Partnership takes an action affecting the Common Units
other than actions specifically described above as “Adjustment Events” and in
the opinion of the General Partner such action would require an adjustment to
the LTIP Units to maintain the one-to-one correspondence described above, the
General Partner shall have the right to make such adjustment to the LTIP Units,
to the extent permitted by law and by any Equity Incentive Plan and Vesting
Agreement, in such manner and at such time as the General Partner, in its sole
discretion, may determine to be appropriate under the circumstances. If an
adjustment is made to the LTIP Units, as herein provided, the Partnership shall
promptly file in the books and records of the Partnership an officer’s
certificate setting forth such adjustment and a brief statement of the facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after filing of
such certificate, the Partnership shall deliver a notice to each LTIP Unitholder
setting forth the adjustment to his or her LTIP Units and the effective date of
such adjustment; provided, however, the failure to deliver such notice shall not
invalidate the adjustment or the authority granted hereunder, and

(ii) The LTIP Unitholders shall, when, as and if authorized and declared by the
General Partner out of assets legally available for that purpose, be entitled to
receive distributions in an amount per LTIP Unit equal to the distributions per
Common Unit paid to holders of Common Units on such Partnership Record Date
established by the General Partner with respect to such distribution (the
“Common Partnership Unit Distribution”). So long as any LTIP Units are
outstanding, no distributions (whether in cash or in kind) shall be authorized,
declared or paid on Common Units, unless equal distributions have been or
contemporaneously are authorized, declared and paid on the LTIP Units.

(b) Priority. Subject to the provisions of this Section 4.04, the special
provisions of Sections 4.05 and 5.01(g) hereof and any Vesting Agreement, the
LTIP Units shall rank pari passu with the Common Units as to the payment of
regular and special periodic or other distributions and distribution of assets
upon liquidation, dissolution or winding up. As to the payment of distributions
and as to distribution of assets upon liquidation, dissolution or winding up,
any class or series of Partnership Units which by its terms specifies that it
shall rank junior to, on a parity with, or senior to the Common Units shall also
rank junior to, or pari passu with, or senior to, as the case may be, the LTIP
Units. Subject to the terms of any Vesting Agreement, an LTIP Unitholder shall
be entitled to transfer his or her LTIP Units to the same extent, and subject to
the same restrictions as holders of Common Units are entitled to transfer their
Common Units pursuant to Article IX.

(c) Special Provisions. LTIP Units shall be subject to the following special
provisions:

(i) Vesting Agreements. LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
transfer pursuant to the terms of a Vesting Agreement. The terms of any Vesting
Agreement may be modified by the

 

17



--------------------------------------------------------------------------------

General Partner from time to time in its sole discretion, subject to any
restrictions on amendment imposed by the relevant Vesting Agreement or by the
Equity Incentive Plan, if applicable. LTIP Units that have vested under the
terms of a Vesting Agreement are referred to as “Vested LTIP Units”; all other
LTIP Units shall be treated as “Unvested LTIP Units.”

(ii) Forfeiture. Unless otherwise specified in the Vesting Agreement, upon the
occurrence of any event specified in a Vesting Agreement resulting in either the
right of the Partnership or the General Partner to repurchase LTIP Units at a
specified purchase price or some other forfeiture of any LTIP Units, then if the
Partnership or the General Partner exercises such right to repurchase or
forfeiture occurs in accordance with the applicable Vesting Agreement, the
relevant LTIP Units shall immediately, and without any further action, be
treated as cancelled and no longer outstanding for any purpose. Unless otherwise
specified in the Vesting Agreement, no consideration or other payment shall be
due with respect to any LTIP Units that have been forfeited, other than any
distributions declared with respect to a Partnership Record Date prior to the
effective date of the forfeiture. In connection with any repurchase or
forfeiture of LTIP Units, the balance of the portion of the Capital Account of
the LTIP Unitholder that is attributable to all of such LTIP Unitholder’s LTIP
Units shall be reduced by the amount, if any, by which it exceeds the target
balance contemplated by Section 5.01(g) hereof, calculated with respect to the
LTIP Unitholder’s remaining LTIP Units, if any.

(iii) Allocations. LTIP Unitholders shall be entitled to certain special
allocations of gain under Section 5.01(g) hereof.

(iv) Redemption. The Common Unit Redemption Right provided to Limited Partners
under Section 8.04 hereof shall not apply with respect to LTIP Units unless and
until they are converted to Common Units as provided in clause (v) below and
Section 4.05 hereof.

(v) Conversion to Common Units. Vested LTIP Units are eligible to be converted
into Common Units in accordance with Section 4.05 hereof.

(d) Voting. LTIP Unitholders shall (a) have the same voting rights as the
holders of Common Units, with all Vested LTIP Units and Unvested LTIP Units
voting as a single class with the Common Units and having one vote per LTIP
Unit; and (b) have the additional voting rights that are expressly set forth
below. So long as any LTIP Units remain outstanding, the Partnership shall not,
without the affirmative vote of the holders of a majority of the LTIP Units
(Vested LTIP Units and Unvested LTIP Units) outstanding at the time, given in
person or by proxy, either in writing or at a meeting (voting separately as a
class), amend, alter or repeal, whether by merger, consolidation or otherwise,
the provisions of this Agreement applicable to LTIP Units so as to materially
and adversely affect (as determined in good faith by the General Partner) any
right, privilege or voting power of the LTIP Units or the LTIP Unitholders as
such, unless such amendment, alteration, or repeal affects equally, ratably and
proportionately the rights, privileges and voting powers of the holders of
Common Units; but subject, in any event, to the following provisions:

(i) With respect to any Common Unit Transaction (as defined in Section 4.05(f)
hereof), so long as the LTIP Units are treated in accordance with
Section 4.05(f) hereof, the consummation of such Common Unit Transaction shall
not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the LTIP Units or the LTIP Unitholders as such;
and

 

18



--------------------------------------------------------------------------------

(ii) Any creation or issuance of any Partnership Units or of any class or series
of Partnership Interest including without limitation additional Common Units or
LTIP Units, whether ranking senior to, junior to, or on a parity with the LTIP
Units with respect to distributions and the distribution of assets upon
liquidation, dissolution or winding up, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers of the
LTIP Units or the LTIP Unitholders as such.

The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Common
Units.

4.05 Conversion of LTIP Units.

(a) Subject to the provisions of this Section 4.05, an LTIP Unitholder shall
have the right (the “Conversion Right”), at such holder’s option, at any time to
convert all or a portion of such holder’s Vested LTIP Units into Common Units;
provided, however, that a holder may not exercise the Conversion Right for less
than 1,000 Vested LTIP Units or, if such holder holds less than 1,000 Vested
LTIP Units, all of the Vested LTIP Units held by such holder. LTIP Unitholders
shall not have the right to convert Unvested LTIP Units into Common Units until
they become Vested LTIP Units; provided, however, that when an LTIP Unitholder
is notified of the expected occurrence of an event that will cause such LTIP
Unitholder’s Unvested LTIP Units to become Vested LTIP Units, such LTIP
Unitholder may give the Partnership a Conversion Notice conditioned upon and
effective as of the time of vesting and such Conversion Notice, unless
subsequently revoked by the LTIP Unitholder, shall be accepted by the
Partnership subject to such condition. The General Partner shall have the right
at any time to cause a conversion of Vested LTIP Units into Common Units. In all
cases, the conversion of any LTIP Units into Common Units shall be subject to
the conditions and procedures set forth in this Section 4.05.

(b) A holder of Vested LTIP Units may convert such LTIP Units into an equal
number of fully paid and non-assessable Common Units, giving effect to all
adjustments (if any) made pursuant to Section 4.04 hereof. Notwithstanding the
foregoing, in no event may a holder of Vested LTIP Units convert a number of
Vested LTIP Units that exceeds (x) the Economic Capital Account Balance of such
Limited Partner, to the extent attributable to its ownership of LTIP Units,
divided by (y) the Common Unit Economic Balance, in each case as determined as
of the effective date of conversion (the “Capital Account Limitation”).

In order to exercise the Conversion Right, an LTIP Unitholder shall deliver a
notice (a “Conversion Notice”) in the form attached as Exhibit D hereto to the
Partnership (with a copy to the General Partner) not less than ten nor more than
60 days prior to a date (the “Conversion Date”) specified in such Conversion
Notice; provided, however, that if the General Partner has not given to the LTIP
Unitholders notice of a proposed or upcoming Common Unit Transaction (as defined
in Section 4.05(f) hereof) at least 30 days prior to the effective date of such
Common Unit Transaction, then LTIP Unitholders shall have the right to deliver a
Conversion Notice until the earlier of (x) the tenth day after such notice from
the General Partner of a Common Unit

 

19



--------------------------------------------------------------------------------

Transaction or (y) the third Trading Day immediately preceding the effective
date of such Common Unit Transaction. A Conversion Notice shall be provided in
the manner provided in Section 12.01 hereof. Each LTIP Unitholder covenants and
agrees with the Partnership that all Vested LTIP Units to be converted pursuant
to this Section 4.05(b) shall be free and clear of all liens, claims and
encumbrances. Notwithstanding anything herein to the contrary, a holder of LTIP
Units may deliver a Notice of Redemption pursuant to Section 8.04(a) hereof
relating to those Common Units that will be issued to such holder upon
conversion of such LTIP Units into Common Units in advance of the Conversion
Date; provided, however, that the redemption of such Common Units by the
Partnership shall in no event take place until on or after the Conversion Date.
For clarity, it is noted that the objective of this paragraph is to put an LTIP
Unitholder in a position where, if such holder so wishes, the Common Units into
which such holder’s Vested LTIP Units will be converted can be tendered to the
Partnership for redemption simultaneously with such conversion, with the further
consequence that, if the General Partner elects to assume the Partnership’s
redemption obligation with respect to such Common Units under Section 8.04(b)
hereof by delivering to such holder the REIT Shares Amount, then such holder can
have the REIT Shares Amount issued to such holder simultaneously with the
conversion of such holder’s Vested LTIP Units into Common Units. The General
Partner and LTIP Unitholder shall reasonably cooperate with each other to
coordinate the timing of the events described in the foregoing sentence.

(c) The Partnership, at any time at the election of the General Partner, may
cause any number of Vested LTIP Units held by an LTIP Unitholder to be converted
(a “Forced Conversion”) into an equal number of Common Units, giving effect to
all adjustments (if any) made pursuant to Section 4.04 hereof; provided,
however, that the Partnership may not cause Forced Conversion of any LTIP Units
that would not at the time be eligible for conversion at the option of such LTIP
Unitholder pursuant to Section 4.05(b) hereof. In order to exercise its right of
Forced Conversion, the Partnership shall deliver a notice (a “Forced Conversion
Notice”) in the form attached as Exhibit E hereto to the applicable LTIP
Unitholder not less than ten nor more than 60 days prior to the Conversion Date
specified in such Forced Conversion Notice. A Forced Conversion Notice shall be
provided in the manner provided in Section 12.01 hereof and shall be revocable
by the General Partner at any time prior to the Forced Conversion.

(d) A conversion of Vested LTIP Units for which the holder thereof has given a
Conversion Notice or the Partnership has given a Forced Conversion Notice shall
occur automatically after the close of business on the applicable Conversion
Date without any action on the part of such LTIP Unitholder, as of which time
such LTIP Unitholder shall be credited on the books and records of the
Partnership with the issuance as of the opening of business on the next day of
the number of Common Units issuable upon such conversion. After the conversion
of LTIP Units as aforesaid, the Partnership shall deliver to such LTIP
Unitholder, upon his or her written request, a certificate of the General
Partner certifying the number of Common Units and remaining LTIP Units, if any,
held by such person immediately after such conversion. The Assignee of any
Limited Partner pursuant to Article IX hereof may exercise the rights of such
Limited Partner pursuant to this Section 4.05 and such Limited Partner shall be
bound by the exercise of such rights by the Assignee.

(e) For purposes of making future allocations under Section 5.01(g) hereof and
applying the Capital Account Limitation, the portion of the Economic Capital
Account Balance of the applicable LTIP Unitholder that is treated as
attributable to his or her LTIP Units shall be reduced, as of the date of
conversion, by the product of the number of LTIP Units converted and the Common
Unit Economic Balance.

 

20



--------------------------------------------------------------------------------

(f) If the Partnership or the General Partner shall be a party to any Common
Unit Transaction (including without limitation a merger, consolidation, unit
exchange, self tender offer for all or substantially all Common Units or other
business combination or reorganization, or sale of all or substantially all of
the Partnership’s assets, but excluding any Common Unit Transaction which
constitutes an Adjustment Event) in each case as a result of which Common Units
shall be exchanged for or converted into the right, or the holders of Common
Units shall otherwise be entitled, to receive cash, securities or other property
or any combination thereof (each of the foregoing being referred to herein as a
“Common Unit Transaction”), then the General Partner shall, subject to the terms
of any applicable Equity Incentive Plan or Vesting Agreement, exercise
immediately prior to the Common Unit Transaction its right to cause a Forced
Conversion with respect to the maximum number of LTIP Units then eligible for
conversion, taking into account any allocations that occur in connection with
the Common Unit Transaction or that would occur in connection with the Common
Unit Transaction if the assets of the Partnership were sold at the Common Unit
Transaction price or, if applicable, at a value determined by the General
Partner in good faith using the value attributed to the Partnership Units in the
context of the Common Unit Transaction (in which case the Conversion Date shall
be the effective date of the Common Unit Transaction).

In anticipation of such Forced Conversion and the consummation of the Common
Unit Transaction, the Partnership shall use commercially reasonable efforts to
cause each LTIP Unitholder to be afforded the right to receive in connection
with such Common Unit Transaction in consideration for the Common Units into
which such LTIP Unitholder’s LTIP Units will be converted the same kind and
amount of cash, securities and other property (or any combination thereof)
receivable upon the consummation of such Common Unit Transaction by a holder of
the same number of Common Units, assuming such holder of Common Units is not a
Person with which the Partnership consolidated or into which the Partnership
merged or which merged into the Partnership or to which such sale or transfer
was made, as the case may be (a “Constituent Person”), or an affiliate of a
Constituent Person. In the event that holders of Common Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Common Unit Transaction, prior to such Common Unit
Transaction, the General Partner shall give prompt written notice to each LTIP
Unitholder of such election, and shall use commercially reasonable efforts to
afford the LTIP Unitholders the right to elect, by written notice to the General
Partner, the form or type of consideration to be received upon conversion of
each LTIP Unit held by such holder into Common Units in connection with such
Common Unit Transaction. If an LTIP Unitholder fails to make such an election,
such holder (and any of its transferees) shall receive upon conversion of each
LTIP Unit held by such LTIP Unitholder (or by any of such LTIP Unitholder’s
transferees) the same kind and amount of consideration that a holder of a Common
Unit would receive if such Common Unit holder failed to make such an election.

Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and any Equity Incentive Plan, the Partnership shall use
commercially reasonable efforts to cause the terms of any Common Unit
Transaction to be consistent with the provisions of this Section 4.05(f) and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any LTIP Unitholders whose LTIP Units will not be
converted into

 

21



--------------------------------------------------------------------------------

Common Units in connection with the Common Unit Transaction that will
(i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Common Unit Transaction to convert their LTIP Units into
securities as comparable as reasonably possible under the circumstances to the
Common Units and (ii) preserve as far as reasonably possible under the
circumstances the distribution, special allocation, conversion, and other rights
set forth in this Agreement for the benefit of the LTIP Unitholders.

4.06 Capital Accounts. A separate capital account (a “Capital Account”) shall be
established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). If (i) a new or existing Partner acquires an
additional Partnership Interest in exchange for more than a de minimis Capital
Contribution, (ii) the Partnership distributes to a Partner more than a de
minimis amount of Partnership property as consideration for a Partnership
Interest, (iii) the Partnership is liquidated within the meaning of Regulation
Section 1.704-1(b)(2)(ii)(g) or (iv) the Partnership grants a Partnership
Interest (other than a de minimis Partnership Interest) as consideration for the
provision of services to or for the benefit of the Partnership to an existing
Partner acting in a Partner capacity, or to a new Partner acting in a Partner
capacity or in anticipation of being a Partner, the General Partner shall
revalue the property of the Partnership to its fair market value (as determined
by the General Partner, in its sole and absolute discretion, and taking into
account Section 7701(g) of the Code) in accordance with Regulations
Section 1.704-1(b)(2)(iv)(f); provided that (i) the issuance of any LTIP Unit
shall be deemed to require a revaluation pursuant to this Section 4.06 and
(ii) the General Partner may elect not to revalue the property of the
Partnership in connection with the issuance of additional Partnership Units
pursuant to Section 4.02 to the extent in determines, in its sole and absolute
discretion, that revaluing the property of the Partnership in not necessary or
appropriate to reflect the relative economic interests of the Partners. When the
Partnership’s property is revalued by the General Partner, the Capital Accounts
of the Partners shall be adjusted in accordance with Regulations Sections
1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital Accounts to
be adjusted to reflect the manner in which the unrealized gain or loss inherent
in such property (that has not been reflected in the Capital Accounts
previously) would be allocated among the Partners pursuant to Section 5.01
hereof if there were a taxable disposition of such property for its fair market
value (as determined by the General Partner, in its sole and absolute
discretion, and taking into account Section 7701(g) of the Code) on the date of
the revaluation.

4.07 Percentage Interests. If the number of outstanding Common Units or LTIP
Units increases or decreases during a taxable year, each Partner’s Percentage
Interest shall be adjusted by the General Partner effective as of the effective
date of each such increase or decrease to a percentage equal to the number of
Common Units or LTIP Units held by such Partner divided by the aggregate number
of Common Units and LTIP Units outstanding after giving effect to such increase
or decrease. If the Partners’ Percentage Interests are adjusted pursuant to this
Section 4.07, the Profits and Losses for the taxable year in which the
adjustment occurs shall be allocated between the part of the year ending on the
day when the Partnership’s property is revalued by the General Partner and the
part of the year beginning on the following day either (i) as if the taxable
year had ended on the date of the adjustment or (ii) based on the number of days
in each part. The General Partner, in its sole and absolute discretion, shall
determine which method shall be used to allocate Profits and Losses for the
taxable year in which the adjustment occurs. The allocation of Profits and
Losses for the earlier part of the year shall be based on the Percentage
Interests before adjustment, and the allocation of Profits and Losses for the
later part shall be based on the adjusted Percentage Interests.

 

22



--------------------------------------------------------------------------------

4.08 No Interest on Contributions. No Partner shall be entitled to interest on
its Capital Contribution.

4.09 Return of Capital Contributions. No Partner shall be entitled to withdraw
any part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.

4.10 No Third-Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement, except as provided in
Section 6.03(h), shall be solely for the benefit of, and may be enforced solely
by, the parties to this Agreement and their respective successors and assigns.
None of the rights or obligations of the Partners herein set forth to make
Capital Contributions or loans to the Partnership shall be deemed an asset of
the Partnership for any purpose by any creditor or other third party, nor may
such rights or obligations be sold, transferred or assigned by the Partnership
or pledged or encumbered by the Partnership to secure any debt or other
obligation of the Partnership or of any of the Partners. In addition, it is the
intent of the parties hereto that no distribution to any Limited Partner shall
be deemed a return of money or other property in violation of the Act. However,
if any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Limited Partner is obligated to return such
money or property, such obligation shall be the obligation of such Limited
Partner and not of the General Partner. Without limiting the generality of the
foregoing, a deficit Capital Account of a Partner shall not be deemed to be a
liability of such Partner nor an asset or property of the Partnership.

ARTICLE V

PROFITS AND LOSSES; DISTRIBUTIONS

5.01 Allocation of Profit and Loss.

(a) Profit. Profit of the Partnership for each fiscal year of the Partnership
shall be allocated to the Partners in accordance with their respective
Percentage Interests.

(b) Loss. Loss of the Partnership for each fiscal year of the Partnership shall
be allocated to the Partners in accordance with their respective Percentage
Interests.

(c) Minimum Gain Chargeback. Notwithstanding any provision to the contrary,
(i) any expense of the Partnership that is a “nonrecourse deduction” within the
meaning of Regulations Section 1.704-2(b)(1) shall be allocated in accordance
with the Partners’ respective Percentage Interests, (ii) any expense of the
Partnership that is a “partner nonrecourse deduction” within the meaning of
Regulations Section 1.704-2(i)(2) shall be allocated to the Partner that bears
the “economic risk of loss” of such deduction in accordance with Regulations
Section 1.704-2(i)(1),

 

23



--------------------------------------------------------------------------------

(iii) if there is a net decrease in Partnership Minimum Gain within the meaning
of Regulations Section 1.704-2(f)(1) for any Partnership taxable year, then,
subject to the exceptions set forth in Regulations Section 1.704-2(f)(2),(3),
(4) and (5), items of gain and income shall be allocated among the Partners in
accordance with Regulations Section 1.704-2(f) and the ordering rules contained
in Regulations Section 1.704-2(j), and (iv) if there is a net decrease in
Partner Nonrecourse Debt Minimum Gain within the meaning of Regulations
Section 1.704-2(i)(4) for any Partnership taxable year, then, subject to the
exceptions set forth in Regulations Section 1.704(2)(g), items of gain and
income shall be allocated among the Partners in accordance with Regulations
Section 1.704-2(i)(4) and the ordering rules contained in Regulations
Section 1.704-2(j). The manner in which it is reasonably expected that the
deductions attributable to nonrecourse liabilities will be allocated for
purposes of determining a Partner’s share of the nonrecourse liabilities of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be in
accordance with a Partner’s Percentage Interest.

(d) Qualified Income Offset. If a Partner receives in any taxable year an
adjustment, allocation or distribution described in subparagraphs (4), (5) or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such deficit Capital Account balance as
quickly as possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d).
After the occurrence of an allocation of income or gain to a Partner in
accordance with this Section 5.01(d), to the extent permitted by Regulations
Section 1.704-1(b), items of expense or loss shall be allocated to such Partner
in an amount necessary to offset the income or gain previously allocated to such
Partner under this Section 5.01(d).

(e) Capital Account Deficits. Loss shall not be allocated to a Limited Partner
to the extent that such allocation would cause a deficit in such Partner’s
Capital Account (after reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain. Any Loss in excess of that limitation shall be allocated to the
General Partner. After the occurrence of an allocation of Loss to the General
Partner in accordance with this Section 5.01(e), to the extent permitted by
Regulations Section 1.704-1(b), Profit first shall be allocated to the General
Partner in an amount necessary to offset the Loss previously allocated to the
General Partner under this Section 5.01(e).

(f) Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.

 

24



--------------------------------------------------------------------------------

(g) Special Allocations Regarding LTIP Units. Notwithstanding the provisions of
Sections 5.01(a) and (b) hereof, Liquidating Gains shall first be allocated to
the LTIP Unitholders until their Economic Capital Account Balances, to the
extent attributable to their ownership of LTIP Units, are equal to (i) the
Common Unit Economic Balance, multiplied by (ii) the number of their LTIP Units.
For this purpose, “Liquidating Gains” means net capital gains realized in
connection with the actual or hypothetical sale of all or substantially all of
the assets of the Partnership, including but not limited to net capital gain
realized in connection with an adjustment to the value of Partnership assets
under Section 704(b) of the Code. The “Economic Capital Account Balances” of the
LTIP Unit holders will be equal to their Capital Account balances to the extent
attributable to their ownership of LTIP Units. Similarly, the “Common Unit
Economic Balance” shall mean (i) the Capital Account balance of the General
Partner, plus the amount of the General Partner’s share of any Partner
Nonrecourse Debt Minimum Gain or Partnership Minimum Gain, in either case to the
extent attributable to the General Partner’s ownership of Common Units and
computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under this Section 5.01(g),
divided by (ii) the number of the General Partner’s Common Units. Any such
allocations shall be made among the LTIP Unitholders in proportion to the
amounts required to be allocated to each under this Section 5.01(g). The parties
agree that the intent of this Section 5.01(g) is to make the Capital Account
balance associated with each LTIP Unit to be economically equivalent to the
Capital Account balance associated with the General Partner’s Common Units (on a
per-Unit basis).

(h) Definition of Profit and Loss. “Profit” and “Loss” and any items of income,
gain, expense or loss referred to in this Agreement shall be determined in
accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.01(c), (d) or (e) hereof. All allocations of income, Profit, gain,
Loss and expense (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.01, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). With respect to properties acquired by the
Partnership, the General Partner shall have the authority to elect the method to
be used by the Partnership for allocating items of income, gain and expense as
required by Section 704(c) of the Code with respect to such properties, and such
election shall be binding on all Partners.

(i) Preferred Units. The General Partner shall amend this agreement from time to
time to reflect the allocation of profit and loss in connection with priority
distributions on any preferred units of limited partnership interest issued by
the Partnership.

5.02 Distribution of Cash.

(a) Subject to Sections 5.02(c), (d) and (e) hereof and to the terms of any
Partnership Unit Designation, the Partnership shall distribute cash at such
times and in such amounts as are determined by the General Partner in its sole
and absolute discretion, to the Partners who are Partners on the Partnership
Record Date with respect to such quarter (or other distribution period) in
proportion with their respective Common Units on the Partnership Record Date.

 

25



--------------------------------------------------------------------------------

(b) In accordance with the terms of Section 4.04(a)(ii), the LTIP Unitholders
shall be entitled to receive distributions in an amount per LTIP Unit equal to
the Common Partnership Unit Distribution.

(c) If a new or existing Partner acquires additional Partnership Units in
exchange for a Capital Contribution on any date other than a Partnership Record
Date (other than Partnership Units acquired by the General Partner in connection
with the issuance of additional REIT Shares or Additional Securities), the cash
distribution attributable to such additional Partnership Units relating to the
Partnership Record Date next following the issuance of such additional
Partnership Units shall be reduced in the proportion to (i) the number of days
that such additional Partnership Units are held by such Partner bears to
(ii) the number of days between such Partnership Record Date and the immediately
preceding Partnership Record Date.

(d) Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to a Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner (the
“Distributable Amount”) equals or exceeds the Withheld Amount, the entire
Distributable Amount shall be treated as a distribution of cash to such Partner,
or (ii) if the Distributable Amount is less than the Withheld Amount, the excess
of the Withheld Amount over the Distributable Amount shall be treated as a
Partnership Loan from the Partnership to the Partner on the day the Partnership
pays over such amount to a taxing authority. A Partnership Loan shall be repaid
upon the demand of the Partnership or, alternatively, through withholding by the
Partnership with respect to subsequent distributions to the applicable Partner
or assignee. In the event that a Limited Partner fails to pay any amount owed to
the Partnership with respect to the Partnership Loan within 15 days after demand
for payment thereof is made by the Partnership on the Limited Partner, the
General Partner, in its sole and absolute discretion, may elect to make the
payment to the Partnership on behalf of such Defaulting Limited Partner. In such
event, on the date of payment, the General Partner shall be deemed to have
extended a General Partner Loan to the Defaulting Limited Partner in the amount
of the payment made by the General Partner and shall succeed to all rights and
remedies of the Partnership against the Defaulting Limited Partner as to that
amount. Without limitation, the General Partner shall have the right to receive
any distributions that otherwise would be made by the Partnership to the
Defaulting Limited Partner until such time as the General Partner Loan has been
paid in full, and any such distributions so received by the General Partner
shall be treated as having been received by the Defaulting Limited Partner and
immediately paid to the General Partner.

Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 5.02(d) shall bear interest at the lesser of (i) 300 basis points
above the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in The Wall Street Journal or,
if not so published, in any similar publication, or (ii) the maximum lawful rate
of interest on such obligation, such interest to accrue from the date the
Partnership or the General Partner, as applicable, is deemed to extend the loan
until such loan is repaid in full.

 

26



--------------------------------------------------------------------------------

(e) In no event may a Partner receive a distribution of cash with respect to a
Partnership Unit if such Partner is entitled to receive a cash dividend or other
distribution of cash as the holder of record of a REIT Share for which all or
part of such Partnership Unit has been or will be redeemed.

5.03 REIT Distribution Requirements. The General Partner shall use commercially
reasonable efforts to cause the Partnership to distribute amounts sufficient to
enable the General Partner to pay distributions to its stockholders that will
allow the General Partner to (i) meet its distribution requirement for
qualification as a REIT as set forth in Section 857 of the Code and (ii) avoid
any federal income or excise tax liability imposed by the Code, other than to
the extent the General Partner elects to retain and pay income tax on its net
capital gain.

5.04 No Right to Distributions in Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.

5.05 Limitations on Return of Capital Contributions. Notwithstanding any of the
provisions of this Article V, no Partner shall have the right to receive, and
the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.

5.06 Distributions Upon Liquidation.

(a) Upon liquidation of the Partnership, after payment of, or adequate provision
for, debts and obligations of the Partnership, including any Partner loans, any
remaining assets of the Partnership shall be distributed to all Partners with
positive Capital Accounts in accordance with their respective positive Capital
Account balances.

(b) For purposes of Section 5.06(a) hereof, the Capital Account of each Partner
shall be determined after all adjustments made in accordance with Sections 5.01
and 5.02 hereof resulting from Partnership operations and from all sales and
dispositions of all or any part of the Partnership’s assets.

(c) Any distributions pursuant to this Section 5.06 shall be made by the end of
the Partnership’s taxable year in which the liquidation occurs (or, if later,
within 90 days after the date of the liquidation). To the extent deemed
advisable by the General Partner, appropriate arrangements (including the use of
a liquidating trust) may be made to assure that adequate funds are available to
pay any contingent debts or obligations.

5.07 Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under this Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article V and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.

 

27



--------------------------------------------------------------------------------

ARTICLE VI

RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

6.01 Management of the Partnership.

(a) Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:

(i) acquire, purchase, own, operate, lease and dispose of any real property and
any other property or assets including, but not limited to, notes and mortgages
that the General Partner determines are necessary or appropriate in the business
of the Partnership;

(ii) construct buildings and make other improvements on the properties owned or
leased by the Partnership;

(iii) authorize, issue, sell, redeem or otherwise purchase any Partnership Units
or any securities of the Partnership (including secured and unsecured debt
obligations of the Partnership, debt obligations of the Partnership convertible
into any class or series of Partnership Units, or Rights relating to any class
or series of Partnership Units);

(iv) borrow or lend money for the Partnership, issue or receive evidences of
indebtedness in connection therewith, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
indebtedness, and secure indebtedness by mortgage, deed of trust, pledge or
other lien on the Partnership’s assets;

(v) pay, either directly or by reimbursement, all operating costs and general
administrative expenses of the Partnership to third parties or to the General
Partner or its Affiliates as set forth in this Agreement;

(vi) guarantee or become a co-maker of indebtedness of any Subsidiary of the
General Partner or the Partnership, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
guarantee or indebtedness, and secure such guarantee or indebtedness by
mortgage, deed of trust, pledge or other lien on the Partnership’s assets;

(vii) use assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general and administrative expenses of the General Partner, the Partnership
or any Subsidiary of either, to third parties or to the General Partner as set
forth in this Agreement;

(viii) lease all or any portion of any of the Partnership’s assets, whether or
not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any

 

28



--------------------------------------------------------------------------------

portion of the Partnership’s assets so leased are to be occupied by the lessee,
or, in turn, subleased in whole or in part to others, for such consideration and
on such terms as the General Partner may determine and to further lease property
from third parties, including ground leases;

(ix) prosecute, defend, arbitrate or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may determine, and similarly prosecute, settle or
defend litigation with respect to the Partners, the Partnership or the
Partnership’s assets;

(x) file applications, communicate and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership’s business;

(xi) make or revoke any election permitted or required of the Partnership by any
taxing authority;

(xii) maintain such insurance coverage for public liability, fire and casualty,
and any and all other insurance for the protection of the Partnership, for the
conservation of Partnership assets, or for any other purpose convenient or
beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;

(xiii) determine whether or not to apply any insurance proceeds for any property
to the restoration of such property or to distribute the same;

(xiv) establish one or more divisions of the Partnership, hire and dismiss
employees of the Partnership or any division of the Partnership, and retain
legal counsel, accountants, consultants, real estate brokers and such other
persons as the General Partner may deem necessary or appropriate in connection
with the Partnership business and pay therefor such reasonable remuneration as
the General Partner may deem reasonable and proper;

(xv) retain other services of any kind or nature in connection with the
Partnership’s business, and pay therefor such remuneration as the General
Partner may deem reasonable and proper;

(xvi) negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;

(xvii) maintain accurate accounting records and file all federal, state and
local income tax returns on behalf of the Partnership;

(xviii) distribute Partnership cash or other Partnership assets in accordance
with this Agreement;

(xix) form or acquire an interest in, and contribute property to, any further
limited or general partnerships, joint ventures or other relationships that it
deems desirable (including, without limitation, the acquisition of interests in,
and the contributions of property to, its Subsidiaries and any other Person in
which it has an equity interest from time to time);

 

29



--------------------------------------------------------------------------------

(xx) establish Partnership reserves for working capital, capital expenditures,
contingent liabilities or any other valid Partnership purpose;

(xxi) merge, consolidate or combine the Partnership with or into another Person;

(xxii) enter into and perform obligations under underwriting or other agreements
in connection with issuances of securities by the Partnership or the General
Partner or any affiliate thereof;

(xxiii) do any and all acts and things necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” taxable as
a corporation under Section 7704 of the Code or an “investment company” or a
subsidiary of an investment company under the Investment Company Act of 1940;
and

(xxiv) take such other action, execute, acknowledge, swear to or deliver such
other documents and instruments, and perform any and all other acts that the
General Partner deems necessary or appropriate for the formation, continuation
and conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with allowing the General Partner at all
times to qualify as a REIT unless the General Partner voluntarily terminates or
revokes its REIT status) and to possess and enjoy all of the rights and powers
of a general partner as provided by the Act.

(b) Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.

6.02 Delegation of Authority. The General Partner may delegate any or all of its
powers, rights and obligations hereunder, and may appoint, employ, contract or
otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.

6.03 Indemnification and Exculpation of Indemnitees.

(a) The Partnership shall indemnify an Indemnitee from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. The termination of any
proceeding by judgment, order or settlement does

 

30



--------------------------------------------------------------------------------

not create a presumption that the Indemnitee did not meet the requisite standard
of conduct set forth in this Section 6.03(a). The termination of any proceeding
by conviction or upon a plea of nolo contendere or its equivalent, or an entry
of an order of probation prior to judgment, creates a rebuttable presumption
that the Indemnitee acted in a manner contrary to that specified in this
Section 6.03(a). Any indemnification pursuant to this Section 6.03 shall be made
only out of the assets of the Partnership.

(b) The Partnership shall reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.03 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

(c) The indemnification provided by this Section 6.03 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.

(d) The Partnership may purchase and maintain insurance, as an expense of the
Partnership, on behalf of the Indemnitees and such other Persons as the General
Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

(e) For purposes of this Section 6.03, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of its duties to the Partnership also
imposes duties on, or otherwise involves services by, the Indemnitee to the plan
or participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of this Section 6.03; and actions
taken or omitted by the Indemnitee with respect to an employee benefit plan in
the performance of its duties for a purpose reasonably believed by the
Indemnitee to be in the interest of the participants and beneficiaries of the
plan shall be deemed to be for a purpose that is not opposed to the best
interests of the Partnership.

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.03 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(h) The provisions of this Section 6.03 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.

 

31



--------------------------------------------------------------------------------

(i) Any amendment, modification or repeal of this Section 6.03 or any provision
hereof shall be prospective only and shall not in any way affect the
indemnification of an Indemnitee by the Partnership under this Section 6.03 as
in effect immediately prior to such amendment, modification or repeal with
respect to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when claims relating to such matters may
arise or be asserted.

6.04 Liability of the General Partner.

(a) Notwithstanding anything to the contrary set forth in this Agreement,
neither the General Partner, nor any of its directors, officers, agents or
employees shall be liable for monetary damages to the Partnership or any
Partners for losses sustained or liabilities incurred as a result of errors in
judgment or mistakes of fact or law or of any act or omission if any such party
acted in good faith. The General Partner shall not be in breach of any duty that
the General Partner may owe to the Limited Partners or the Partnership or any
other Persons under this Agreement or of any duty stated or implied by law or
equity provided the General Partner, acting in good faith, abides by the terms
of this Agreement.

(b) The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership, the Limited Partners and the General
Partner’s stockholders collectively, that the General Partner is under no
obligation to consider the separate interests of the Limited Partners
(including, without limitation, the tax consequences to Limited Partners or the
tax consequences of some, but not all, of the Limited Partners) in deciding
whether to cause the Partnership to take (or decline to take) any actions. In
the event of a conflict between the interests of the stockholders of the General
Partner on the one hand and the Limited Partners on the other, the General
Partner shall endeavor in good faith to resolve the conflict in a manner not
adverse to either the stockholders of the General Partner or the Limited
Partners; provided, however, that for so long as the General Partner owns a
controlling interest in the Partnership, any such conflict that the General
Partner, in its sole and absolute discretion, determines cannot be resolved in a
manner not adverse to either the stockholders of the General Partner or the
Limited Partners shall be resolved in favor of the stockholders of the General
Partner. The General Partner shall not be liable for monetary damages for losses
sustained, liabilities incurred or benefits not derived by the Limited Partners
in connection with such decisions.

(c) Subject to its obligations and duties as General Partner set forth in
Section 6.01 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

(d) Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT or (ii) to prevent the General Partner from incurring any
taxes under Section 857, Section 4981 or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

 

32



--------------------------------------------------------------------------------

(e) Any amendment, modification or repeal of this Section 6.04 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s or any of its officers’, directors’, agents’ or
employees’ liability to the Partnership and the Limited Partners under this
Section 6.04 as in effect immediately prior to such amendment, modification or
repeal with respect to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when claims relating to such
matters may arise or be asserted.

6.05 Partnership Obligations.

(a) Except as provided in this Section 6.05 and elsewhere in this Agreement
(including the provisions of Articles V and VI hereof regarding distributions,
payments and allocations to which it may be entitled), the General Partner shall
not be compensated for its services as general partner of the Partnership.

(b) All Administrative Expenses shall be obligations of the Partnership, and the
General Partner shall be entitled to reimbursement by the Partnership for any
expenditure (including Administrative Expenses) incurred by it on behalf of the
Partnership that shall be made other than out of the funds of the Partnership.
All reimbursements hereunder shall be characterized for federal income tax
purposes as expenses of the Partnership incurred on its behalf, and not as
expenses of the General Partner.

6.06 Outside Activities. Subject to Section 6.08 hereof, the Articles and any
agreements entered into by the General Partner or its Affiliates with the
Partnership or a Subsidiary, any officer, director, employee, agent, trustee,
Affiliate or stockholder of the General Partner, the General Partner shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities substantially similar or identical to those of the Partnership.
Neither the Partnership nor any of the Limited Partners shall have any rights by
virtue of this Agreement in any such business ventures, interest or activities.
None of the Limited Partners nor any other Person shall have any rights by
virtue of this Agreement or the partnership relationship established hereby in
any such business ventures, interests or activities, and the General Partner
shall have no obligation pursuant to this Agreement to offer any interest in any
such business ventures, interests and activities to the Partnership or any
Limited Partner, even if such opportunity is of a character that, if presented
to the Partnership or any Limited Partner, could be taken by such Person.

6.07 Employment or Retention of Affiliates.

(a) Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price or
other payment therefor that the General Partner determines to be fair and
reasonable.

(b) The Partnership may lend or contribute to its Subsidiaries or other Persons
in which it has an equity investment, and such Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.

 

33



--------------------------------------------------------------------------------

(c) The Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions as the General
Partner deems are consistent with this Agreement and applicable law.

6.08 General Partner Activities. The General Partner agrees that, generally, all
business activities of the General Partner, including activities pertaining to
the acquisition, development, ownership of or investment in real property or
other property, shall be conducted through the Partnership or one or more
Subsidiaries of the Partnership; provided, however, that the General Partner may
make direct acquisitions or undertake business activities if such acquisitions
or activities are made in connection with the issuance of Additional Securities
by the General Partner or the business activity has been approved by a majority
of the Independent Directors. If, at any time, the General Partner acquires
material assets (other than Partnership Units or other assets on behalf of the
Partnership) without transferring such assets to the Partnership, the definition
of “REIT Shares Amount” may be adjusted, as reasonably determined by the General
Partner, to reflect only the fair market value of a REIT Share attributable to
the General Partner’s Partnership Units and other assets held on behalf of the
Partnership.

6.09 Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its
commercially reasonable efforts to cause beneficial and record title to such
assets to be vested in the Partnership as soon as reasonably practicable. All
Partnership assets shall be recorded as the property of the Partnership in its
books and records, irrespective of the name in which legal title to such
Partnership assets is held.

ARTICLE VII

CHANGES IN GENERAL PARTNER

7.01 Transfer of the General Partner’s Partnership Interest.

(a) The General Partner shall not transfer all or any portion of its General
Partnership Interests, and the General Partner shall not withdraw as General
Partner, except as provided in or in connection with a transaction contemplated
by Sections 7.01(c), (d) or (e) hereof.

(b) The General Partner agrees that its General Partnership Interest will at all
times be in the aggregate at least 0.1%.

(c) Except as otherwise provided in Section 7.01(d) or (e) hereof, the General
Partner shall not engage in any merger, consolidation or other combination with
or into another Person or

 

34



--------------------------------------------------------------------------------

sale of all or substantially all of its assets (other than in connection with a
change in the General Partner’s state of incorporation or organizational form),
in each case which results in a Change of Control of the General Partner (a
“Transaction”), unless at least one of the following conditions is met:

(i) the consent of a Majority in Interest (excluding, for purposes of
determining a Majority in Interest, Partnership Interests held by the General
Partner or any Subsidiary of the General Partner) is obtained;

(ii) as a result of such Transaction, all Limited Partners (other than the
General Partner and any Subsidiary of the General Partner, and, in the case of
LTIP Unitholders, subject to the terms of any applicable Equity Incentive Plan
or Vesting Agreement) will receive, or have the right to receive, for each
Partnership Unit an amount of cash, securities or other property equal or
substantially equivalent in value, as determined by the General Partner in good
faith, to the product of the Conversion Factor and the greatest amount of cash,
securities or other property paid in the Transaction to a holder of one REIT
Share in consideration of one REIT Share, provided that if, in connection with
such Transaction, a purchase, tender or exchange offer (“Offer”) shall have been
made to and accepted by the holders of more than 50% of the outstanding REIT
Shares, each holder of Partnership Units (other than the General Partner and any
Subsidiary of the General Partner) shall be given the option to exchange its
Partnership Units for an amount of cash, securities or other property equal or
substantially equivalent in value, as determined by the General Partner in good
faith, to the greatest amount of cash, securities or other property that such
Limited Partner would have received had it (A) exercised its Common Unit
Redemption Right pursuant to Section 8.04 hereof and (B) sold, tendered or
exchanged pursuant to the Offer the REIT Shares Amount that would be receivable
upon exercise of the Common Unit Redemption Right immediately prior to the
expiration of the Offer; or

(iii) the General Partner is the surviving entity in the Transaction and either
(A) the holders of REIT Shares do not receive cash, securities or other property
in the Transaction or (B) all Limited Partners (other than the General Partner
or any Subsidiary of the General Partner, and, in the case of LTIP Unitholders,
subject to the terms of any applicable Equity Incentive Plan or Vesting
Agreement) receive for each Partnership Unit an amount of cash, securities or
other property equal or substantially equivalent in value, as determined by the
General Partner in good faith, to the product of the Conversion Factor and the
greatest amount of cash, securities or other property (expressed as an amount
per REIT Share) received in the Transaction by any holder of REIT Shares in
respect of such holder’s REIT Shares.

(d) Notwithstanding Section 7.01(c) hereof, the General Partner may merge with
or into or consolidate with another entity if immediately after such merger or
consolidation (i) substantially all of the assets of the successor or surviving
entity (the “Survivor”), other than Partnership Units held by the General
Partner, are contributed, directly or indirectly, to the Partnership as a
Capital Contribution in exchange for Partnership Units, or for economically
equivalent partnership interests issued by a Subsidiary Partnership established
at the direction of the Board of Directors, with a fair market value equal to
the value of the assets so contributed as determined by the Survivor in good
faith and (ii) the Survivor expressly agrees to assume all obligations of the
General Partner hereunder. Upon such contribution and assumption, the Survivor
shall have the right and duty to amend this Agreement as set forth in this
Section 7.01(d). The

 

35



--------------------------------------------------------------------------------

Survivor shall in good faith arrive at a new method for the calculation of the
Cash Amount, the REIT Shares Amount and Conversion Factor for a Partnership Unit
after any such merger or consolidation so as to approximate the existing method
for such calculation as closely as reasonably possible. Such calculation shall
take into account, among other things, the kind and amount of securities, cash
and other property that was receivable upon such merger or consolidation by a
holder of REIT Shares or options, warrants or other rights relating thereto, and
which a holder of Partnership Units could have acquired had such Partnership
Units been redeemed in exchange for the REIT Shares Amount immediately prior to
such merger or consolidation. Such amendment to this Agreement shall provide for
adjustment to such method of calculation, which shall be as nearly equivalent as
may be practicable to the adjustments provided for with respect to the
Conversion Factor. The Survivor also shall in good faith modify the definition
of REIT Shares and make such amendments to Section 8.04 hereof so as to
approximate the existing rights and obligations set forth in Section 8.04 hereof
as closely as reasonably possible. The above provisions of this Section 7.01(d)
shall similarly apply to successive mergers or consolidations permitted
hereunder.

In respect of any transaction described in the preceding paragraph, the General
Partner shall use its commercially reasonable efforts to seek to structure such
transaction to avoid causing the Limited Partners (other than the General
Partner or any Subsidiary) to recognize a gain for federal income tax purposes
by virtue of the occurrence of or their participation in such transaction,
provided such efforts are consistent with and subject in all respects to the
exercise of the Board of Directors’ fiduciary duties to the stockholders of the
General Partner under applicable law.

(e) Notwithstanding anything in this Article VII,

(i) The General Partner may transfer all or any portion of its General
Partnership Interest to (A) any wholly owned Subsidiary of the General Partner
or (B) the owner of all of the ownership interests of the General Partner, and
following a transfer of all of its General Partnership Interest, may withdraw as
General Partner; and

(ii) the General Partner may engage in a transaction required by law or by the
rules of any national securities exchange or over-the-counter interdealer
quotation system on which the REIT Shares are listed or traded.

7.02 Admission of a Substitute or Additional General Partner. A Person shall be
admitted as a substitute or additional General Partner of the Partnership only
if the following terms and conditions are satisfied:

(a) the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.05 hereof in connection with such
admission shall have been performed;

(b) if the Person to be admitted as a substitute or additional General Partner
is a corporation or a partnership, it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person’s authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and

 

36



--------------------------------------------------------------------------------

(c) counsel for the Partnership shall have rendered an opinion (relying on such
opinions from other counsel as may be necessary) that the admission of the
Person to be admitted as a substitute or additional General Partner is in
conformity with the Act, that none of the actions taken in connection with the
admission of such Person as a substitute or additional General Partner will
cause (i) the Partnership to be classified other than as a partnership for
federal income tax purposes, or (ii) the loss of any Limited Partner’s limited
liability.

7.03 Effect of Bankruptcy, Withdrawal, Death or Dissolution of General Partner.

(a) Upon the occurrence of an Event of Bankruptcy as to the General Partner (and
its removal pursuant to Section 7.04(a) hereof) or the death, withdrawal,
removal or dissolution of the General Partner (except that, if the General
Partner is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of the General Partner if
the business of the General Partner is continued by the remaining partner or
partners), the Partnership shall be dissolved and terminated unless the
Partnership is continued pursuant to Section 7.03(b) hereof. The merger of the
General Partner with or into any entity that is admitted as a substitute or
successor General Partner pursuant to Section 7.02 hereof shall not be deemed to
be the withdrawal, dissolution or removal of the General Partner.

(b) Following the occurrence of an Event of Bankruptcy as to the General Partner
(and its removal pursuant to Section 7.04(a) hereof) or the death, withdrawal,
removal or dissolution of the General Partner (except that, if the General
Partner is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of the General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Limited Partners, within 90 days after such occurrence, may elect
to continue the business of the Partnership for the balance of the term
specified in Section 2.04 hereof by selecting, subject to Section 7.02 hereof
and any other provisions of this Agreement, a substitute General Partner by
consent of a Majority in Interest. If the Limited Partners elect to continue the
business of the Partnership and admit a substitute General Partner, the
relationship with the Partners and of any Person who has acquired an interest of
a Partner in the Partnership shall be governed by this Agreement.

7.04 Removal of General Partner.

(a) Upon the occurrence of an Event of Bankruptcy as to, or the dissolution of,
the General Partner, the General Partner shall be deemed to be removed
automatically; provided, however, that if the General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to, or removal of, a partner in such partnership shall be deemed
not to be a dissolution of the General Partner if the business of the General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.

 

37



--------------------------------------------------------------------------------

(b) If the General Partner has been removed pursuant to this Section 7.04 and
the Partnership is continued pursuant to Section 7.03 hereof, the General
Partner shall promptly transfer and assign its General Partnership Interest in
the Partnership to the substitute General Partner approved by a Majority in
Interest in accordance with Section 7.03(b) hereof and otherwise be admitted to
the Partnership in accordance with Section 7.02 hereof. At the time of
assignment, the removed General Partner shall be entitled to receive from the
substitute General Partner the fair market value of the General Partnership
Interest of such removed General Partner. Such fair market value shall be
determined by an appraiser mutually agreed upon by the General Partner and a
Majority in Interest (excluding the General Partner and any Subsidiary of the
General Partner) within ten days following the removal of the General Partner.
In the event that the parties are unable to agree upon an appraiser, the removed
General Partner and a Majority in Interest (excluding, for purposes of
determining a Majority in Interest, Partnership Interests held by the General
Partner and any Subsidiary of the General Partner) each shall select an
appraiser. Each such appraiser shall complete an appraisal of the fair market
value of the removed General Partner’s General Partnership Interest within 30
days of the General Partner’s removal, and the fair market value of the removed
General Partner’s General Partnership Interest shall be the average of the two
appraisals; provided, however, that if the higher appraisal exceeds the lower
appraisal by more than 20% of the amount of the lower appraisal, the two
appraisers, no later than 40 days after the removal of the General Partner,
shall select a third appraiser who shall complete an appraisal of the fair
market value of the removed General Partner’s General Partnership Interest no
later than 60 days after the removal of the General Partner. In such case, the
fair market value of the removed General Partner’s General Partnership Interest
shall be the average of the two appraisals closest in dollar value.

(c) The General Partnership Interest of a removed General Partner, during the
time after default until transfer under Section 7.04(b) hereof, shall be
converted to that of a special Limited Partner; provided, however, such removed
General Partner shall not have any rights to participate in the management and
affairs of the Partnership, and shall not be entitled to any portion of the
income, expense, profit, gain or loss allocations or cash distributions
allocable or payable, as the case may be, to the Limited Partners. Instead, such
removed General Partner shall receive and be entitled only to retain
distributions or allocations of such items that it would have been entitled to
receive in its capacity as General Partner, until the transfer is effective
pursuant to Section 7.04(b) hereof.

(d) All Partners shall have given and hereby do give such consents, shall take
such actions and shall execute such documents as shall be legally necessary and
sufficient to effect all the foregoing provisions of this Section 7.04.

ARTICLE VIII

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

8.01 Management of the Partnership. The Limited Partners shall not participate
in the management or control of Partnership business nor shall they transact any
business for the Partnership, nor shall they have the power to sign for or bind
the Partnership, such powers being vested solely and exclusively in the General
Partner. The Limited Partners covenant and agree not to hold themselves out in a
manner that could reasonably be considered in contravention of the terms hereof
by any third party.

 

38



--------------------------------------------------------------------------------

8.02 Power of Attorney. Each Limited Partner by entry into this Agreement
through execution, execution by power of attorney or other consent, hereby
irrevocably appoints the General Partner its true and lawful attorney-in-fact,
who may act for each Limited Partner and in its name, place and stead, and for
its use and benefit, to sign, acknowledge, swear to, deliver, file or record, at
the appropriate public offices, any and all documents, certificates and
instruments (including, without limitation, this Agreement and all amendments or
restatements thereof) as may be deemed necessary or desirable by the General
Partner to carry out fully the provisions of this Agreement and the Act in
accordance with their terms, which power of attorney is coupled with an interest
and shall survive the death, dissolution or legal incapacity of the Limited
Partner, or the transfer by the Limited Partner of any part or all of its
Partnership Interest.

8.03 Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.

8.04 Common Unit Redemption Right.

(a) Subject to Sections 8.04(b), (c), (d), (e) and (f) hereof and the provisions
of any agreements between the Partnership and one or more Limited Partners with
respect to Common Units (including any LTIP Units that are converted into Common
Units) held by them, each Limited Partner (other than the General Partner or any
Subsidiary of the General Partner, shall have the right (the “Common Unit
Redemption Right”) to require the Partnership to redeem on a Specified
Redemption Date all or a portion of the Common Units held by such Limited
Partner at a redemption price equal to and in the form of the Common Redemption
Amount to be paid by the Partnership, provided that (i) Common Units outstanding
as of the Original Date shall have been outstanding for at least one year (or
such lesser time as determined by the General Partner in its sole and absolute
discretion) and (ii) Common Units issued after the Original Date shall be
subject to any restriction agreed to in writing between the Redeeming Limited
Partner and the General Partner. The Common Unit Redemption Right shall be
exercised pursuant to a Notice of Exercise of Redemption Right in the form
attached hereto as Exhibit B delivered to the Partnership (with a copy to the
General Partner) by the Limited Partner who is exercising the Common Unit
Redemption Right (the “Redeeming Limited Partner”) and such notice shall be
irrevocable unless otherwise agreed upon by the General Partner. In such event,
the Partnership shall deliver the Cash Amount to the Redeeming Limited Partner.
Notwithstanding the foregoing, the Partnership shall not be obligated to satisfy
such Common Unit Redemption Right if the General Partner elects to purchase the
Common Units subject to the Notice of Redemption pursuant to Section 8.04(b)
hereof. No Limited Partner may deliver more than two Notices of Redemption
during each calendar year unless otherwise agreed by the General Partner. A
Limited Partner may not exercise the Common Unit Redemption Right for less than
one thousand (1,000) Common Units or, if such Limited Partner holds less than
one thousand (1,000) Common Units, all of the Common Units held by such Limited
Partner. The Redeeming Limited Partner shall have no right, with respect to any
Common Units so redeemed, to receive any distribution paid with respect to
Common Units if the record date for such distribution is on or after the
Specified Redemption Date.

 

39



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 8.04(a) hereof, if a Limited
Partner exercises the Common Unit Redemption Right by delivering to the
Partnership a Notice of Redemption, then the Partnership may, in its sole and
absolute discretion, elect to cause the General Partner to purchase directly and
acquire some or all of, and in such event the General Partner agrees to purchase
and acquire, such Common Units by paying to the Redeeming Limited Partner either
the Cash Amount or the REIT Shares Amount, as elected by the General Partner (in
its sole and absolute discretion) on the Specified Redemption Date, whereupon
the General Partner shall acquire the Common Units offered for redemption by the
Redeeming Limited Partner and shall be treated for all purposes of this
Agreement as the owner of such Common Units.

In the event the General Partner purchases Common Units with respect to the
exercise of a Common Unit Redemption Right, the Partnership shall have no
obligation to pay any amount to the Redeeming Limited Partner with respect to
such Redeeming Limited Partner’s exercise of such Common Unit Redemption Right,
and each of the Redeeming Limited Partner, the Partnership and the General
Partner shall treat the transaction between the General Partner and the
Redeeming Limited Partner for federal income tax purposes as a sale of the
Redeeming Limited Partner’s Common Units to the General Partner. Each Redeeming
Limited Partner agrees to execute such documents as the General Partner may
reasonably require in connection with the issuance of REIT Shares upon exercise
of the Common Unit Redemption Right.

Each Redeeming Limited Partner covenants and agrees that all Common Units
subject to a Notice of Redemption will be delivered to the Partnership or the
General Partner free and clear of all liens, claims and encumbrances whatsoever
and should any such liens, claims or encumbrances exist or arise with respect to
such Common Units, neither the Partnership nor the General Partner shall be
under any obligation to redeem or acquire such Common Units.

(c) Notwithstanding the provisions of Sections 8.04(a) and 8.04(b) hereof, a
Limited Partner shall not be entitled to exercise the Common Unit Redemption
Right if the delivery of REIT Shares to such Limited Partner on the Specified
Redemption Date by the General Partner pursuant to Section 8.04(b) hereof
(regardless of whether or not the General Partner would in fact purchase the
Common Units pursuant to Section 8.04(b) hereof) would (i) result in such
Limited Partner or any other Person (as defined in the Articles) owning,
directly or indirectly, REIT Shares in excess of the Stock Ownership Limit or
any Excepted Holder Limit (each as defined in the Articles) and calculated in
accordance therewith, except as provided in the Articles, (ii) result in REIT
Shares being owned by fewer than 100 persons (determined without reference to
any rules of attribution), (iii) result in the General Partner being “closely
held” within the meaning of Section 856(h) of the Code, (iv) cause the General
Partner to own, actually or constructively, 10% or more of the ownership
interests in a tenant (other than a TRS) of the General Partner’s, the
Partnership’s or a Subsidiary Partnership’s real property, within the meaning of
Section 856(d)(2)(B) of the Code, (v) otherwise cause the General Partner to
fail to qualify as a REIT under the Code, or (vi) cause the acquisition of REIT
Shares by such Limited Partner to be “integrated” with any other distribution of
REIT Shares or Common Units for purposes of complying with the registration
provisions of the Securities Act. The General Partner, in its sole and absolute
discretion, may waive the restriction on redemption set forth in this
Section 8.04(c).

 

40



--------------------------------------------------------------------------------

(d) Any Cash Amount to be paid to a Redeeming Limited Partner pursuant to this
Section 8.04 shall be paid on the Specified Redemption Date; provided, however,
that the General Partner may elect to cause the Specified Redemption Date to be
delayed for up to an additional 90 days to the extent required for the General
Partner to cause additional REIT Shares to be issued to provide financing to be
used to make such payment of the Cash Amount and may also delay such Specified
Redemption Date to the extent necessary to effect compliance with applicable
requirements of the law. Any REIT Shares Amount to be paid to a Redeeming
Limited Partner pursuant to this Section 8.04 shall be paid on the Specified
Redemption Date; provided, however, that the General Partner may elect to cause
the Specified Redemption Date to be delayed to the extent necessary to effect
compliance with applicable requirements of the law. Notwithstanding the
foregoing, the General Partner agrees to use its commercially reasonable efforts
to cause the closing of the acquisition of redeemed Common Units hereunder to
occur as quickly as reasonably possible.

(e) Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state, local or foreign law
that apply upon a Redeeming Limited Partner’s exercise of the Common Unit
Redemption Right. If a Redeeming Limited Partner believes that it is exempt from
such withholding upon the exercise of the Common Unit Redemption Right, such
Partner must furnish the General Partner with a FIRPTA Certificate in the form
attached hereto as Exhibit C and any similar forms or certificates required to
avoid or reduce the withholding under federal, state, local or foreign law or
such other form as the General Partner may reasonably request. If the
Partnership or the General Partner is required to withhold and pay over to any
taxing authority any amount upon a Redeeming Limited Partner’s exercise of the
Common Unit Redemption Right and if the Common Redemption Amount equals or
exceeds the Withheld Amount, the Withheld Amount shall be treated as an amount
received by such Partner in redemption of its Common Units. If, however, the
Common Redemption Amount is less than the Withheld Amount, the Redeeming Limited
Partner shall not receive any portion of the Common Redemption Amount, the
Common Redemption Amount shall be treated as an amount received by such Partner
in redemption of its Common Units, and the Partner shall contribute the excess
of the Withheld Amount over the Common Redemption Amount to the Partnership
before the Partnership is required to pay over such excess to a taxing
authority.

(f) Notwithstanding any other provision of this Agreement, the General Partner
may place appropriate restrictions on the ability of the Limited Partners to
exercise their Common Unit Redemption Rights as and if deemed necessary or
reasonable to ensure that the Partnership does not constitute a “publicly traded
partnership” under Section 7704 of the Code. If and when the General Partner
determines that imposing such restrictions is necessary, the General Partner
shall give prompt written notice thereof (a “Restriction Notice”) to each of the
Limited Partners, which notice shall be accompanied by a copy of an opinion of
counsel to the Partnership that states that, in the opinion of such counsel,
restrictions are necessary or reasonable in order to avoid the Partnership being
treated as a “publicly traded partnership” under Section 7704 of the Code.

 

41



--------------------------------------------------------------------------------

8.05 Registration. Subject to the terms of any agreement between the General
Partner and a Limited Partner with respect to Common Units held by such Limited
Partner:

(a) Shelf Registration of the REIT Shares. Following the date on which the
General Partner becomes eligible to use a registration statement on Form S-3 for
the registration of securities under the Securities Act (the “S-3 Eligible
Date”), the General Partner shall file with the Commission a shelf registration
statement under Rule 415 of the Securities Act (the “Registration Statement”),
or any similar rule that may be adopted by the Commission, covering (i) the
issuance of REIT Shares issuable upon redemption of the Common Units held by the
Limited Partners as of the date of this Agreement (“Redemption Shares”) and/or
(ii) the resale by the holder of the Redemption Shares. In connection therewith,
the General Partner will:

(1) use commercially reasonable efforts to have such Registration Statement
declared effective;

(2) register or qualify the Redemption Shares covered by the Registration
Statement under the securities or blue sky laws of such jurisdictions within the
United States as required by law, and do such other reasonable acts and things
as may be required of it to enable such holders to consummate the sale or other
disposition in such jurisdictions of the Redemption Shares; provided, however,
that the General Partner shall not be required to (i) qualify as a foreign
corporation or consent to a general or unlimited service or process in any
jurisdictions in which it would not otherwise be required to be qualified or so
consent or (ii) qualify as a dealer in securities; and

(3) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission in connection with the
Registration Statement.

The General Partner further agrees to supplement or make amendments to the
Registration Statement, if required by the rules, regulations or instructions
applicable to the registration form utilized by the General Partner or by the
Securities Act or rules and regulations thereunder for the Registration
Statement. Each Limited Partner agrees to furnish to the General Partner, upon
request, such information with respect to the Limited Partner as may be required
to complete and file the Registration Statement and to have the Registration
Statement declared effective by the SEC.

In connection with and as a condition to the General Partner’s obligations with
respect to the filing of the Registration Statement pursuant to this
Section 8.05, each Limited Partner agrees with the General Partner that:

(w) it will provide in a timely manner to the General Partner such information
with respect to the Limited Partner as reasonably required to complete the
Registration Statement or as otherwise required to comply with applicable
securities laws and regulations;

(x) it will not offer or sell its Redemption Shares until (A) such Redemption
Shares have been included in the Registration Statement and (B) it has received
notice that the Registration Statement covering such Redemption Shares, or any
post-effective amendment thereto, has been declared effective by the Commission,
such notice to have been satisfied by the posting by the Commission on
www.sec.gov of a notice of effectiveness;

 

42



--------------------------------------------------------------------------------

(y) if the General Partner determines in its good faith judgment, after
consultation with counsel, that the use of the Registration Statement, including
any pre- or post-effective amendment thereto, or the use of any prospectus
contained in such Registration Statement would require the disclosure of
important information that the General Partner has a bona fide business purpose
for preserving as confidential or the disclosure of which, in the judgment of
the General Partner, would impede the General Partner’s ability to consummate a
significant transaction, upon written notice of such determination by the
General Partner (which notice shall be deemed sufficient if given through the
issuance of a press release or filing with the Commission and, if such notice is
not publicly distributed, the Limited Partner agrees to keep the subject
information confidential and acknowledges that such information may constitute
material non-public information subject to the applicable restrictions under
securities laws), the rights of each Limited Partner to offer, sell or
distribute its Redemption Shares pursuant to such Registration Statement or
prospectus or to require the General Partner to take action with respect to the
registration or sale of any Redemption Shares pursuant to a Registration
Statement (including any action contemplated by this Section 8.05) will be
suspended until the date upon which the General Partner notifies such Limited
Partner in writing (which notice shall be deemed sufficient if given through the
issuance of a press release or filing with the Commission and, if such notice is
not publicly distributed, the Limited Partner agrees to keep the subject
information confidential and acknowledges that such information may constitute
material non-public information subject to the applicable restrictions under
securities laws) that suspension of such rights for the grounds set forth in
this paragraph is no longer necessary; provided, however, that the General
Partner may not suspend such rights for an aggregate period of more than 180
days in any 12-month period; and

(z) in the case of the registration of any underwritten equity offering proposed
by the General Partner (other than any registration by the General Partner on
Form S-8, or a successor or substantially similar form, of an employee stock
option, stock purchase or compensation plan or of securities issued or issuable
pursuant to any such plan), each Limited Partner will agree, if requested in
writing by the managing underwriter or underwriters administering such offering,
not to effect any offer, sale or distribution of any REIT Shares or Redemption
Shares (or any option or right to acquire REIT Shares or Redemption Shares)
during the period commencing on the tenth day prior to the expected effective
date (which date shall be stated in such notice) of the registration statement
covering such underwritten primary equity offering or, if such offering shall be
a “take-down” from an effective shelf registration statement, the tenth day
prior to the expected commencement date (which date shall be stated in such
notice) of such offering, and ending on the date specified by such managing
underwriter in such written request to the Limited Partners; provided, however,
that no Limited Partner shall be required to agree not to effect any offer, sale
or distribution of its Redemption Shares for a period of time that is longer
than the greater of 90 days or the period of time for which any senior executive
of the General Partner is required so to agree in connection with such offering.
Nothing in this paragraph shall be read to limit the ability of any Limited
Partner to redeem its Common Units in accordance with the terms of this
Agreement.

(b) Listing on Securities Exchange. If the General Partner lists or maintains
the listing of REIT Shares on any securities exchange or national market system,
it shall, at its expense and as necessary to permit the registration and sale of
the Redemption Shares hereunder, list thereon, maintain and, when necessary,
increase such listing to include such Redemption Shares.

 

43



--------------------------------------------------------------------------------

(c) Registration Not Required. Notwithstanding the foregoing, the General
Partner shall not be required to file or maintain the effectiveness of a
registration statement relating to Redemption Shares after the first date upon
which, in the opinion of counsel to the General Partner, all of the Redemption
Shares covered thereby could be sold by the holders thereof either (i) pursuant
to Rule 144 under the Securities Act, or any successor rule thereto (“Rule 144”)
without limitation as to amount or manner of sale or (ii) pursuant to Rule 144
in one transaction in accordance with the volume limitations contained in Rule
144(e) under the Securities Act.

(d) Allocation of Expenses. The Partnership shall pay all expenses in connection
with the Registration Statement, including without limitation (i) all expenses
incident to filing with the Financial Industry Regulatory Authority, Inc.,
(ii) registration fees, (iii) printing expenses, (iv) accounting and legal fees
and expenses, except to the extent holders of Redemption Shares elect to engage
accountants or attorneys in addition to the accountants and attorneys engaged by
the General Partner or the Partnership, which fees and expenses for such
accountants or attorneys shall be for the account of the holders of the
Redemption Shares, (v) accounting expenses incident to or required by any such
registration or qualification and (vi) expenses of complying with the securities
or blue sky laws of any jurisdictions in connection with such registration or
qualification; provided, however, neither the Partnership nor the General
Partner shall be liable for, or pay (A) any discounts or commissions to any
underwriter or broker attributable to the sale of Redemption Shares, or (B) any
fees or expenses incurred by holders of Redemption Shares in connection with
such registration that, according to the written instructions of any regulatory
authority, the Partnership or the General Partner is not permitted to pay.

(e) Indemnification.

(i) In connection with the Registration Statement, the General Partner and the
Partnership agree to indemnify each holder of Redemption Shares and each Person
who controls any such holder of Redemption Shares within the meaning of
Section 15 of the Securities Act, against all losses, claims, damages,
liabilities and expenses (including reasonable costs of investigation) caused by
any untrue, or alleged untrue, statement of a material fact contained in the
Registration Statement, preliminary prospectus or prospectus (as amended or
supplemented if the General Partner shall have furnished any amendments or
supplements thereto) or caused by any omission or alleged omission, to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages, liabilities or expenses are caused by any untrue statement, alleged
untrue statement, omission, or alleged omission based upon information furnished
to the General Partner by the Limited Partner or the holder for use therein. The
General Partner and each officer, director and controlling person of the General
Partner and the Partnership shall be indemnified by each Limited Partner or
holder of Redemption Shares covered by the Registration Statement for all such
losses, claims, damages, liabilities and expenses (including reasonable costs of
investigation) caused by any untrue, or alleged untrue, statement or any
omission, or alleged omission, based upon information furnished to the General
Partner by the Limited Partner or the holder for use therein.

(ii) Promptly upon receipt by a party indemnified under this Section 8.05(e) of
notice of the commencement of any action against such indemnified party in
respect of which indemnity or reimbursement may be sought against any
indemnifying party under this Section 8.05(e), such indemnified party shall
notify the indemnifying party in writing of the

 

44



--------------------------------------------------------------------------------

commencement of such action, but the failure to so notify the indemnifying party
shall not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 8.05(e) unless such failure shall materially
adversely affect the defense of such action. In case notice of commencement of
any such action shall be given to the indemnifying party as above provided, the
indemnifying party shall be entitled to participate in and, to the extent it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense of such action at its own expense, with counsel chosen by it and
reasonably satisfactory to such indemnified party. The indemnified party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be paid by
the indemnified party unless (i) the indemnifying party agrees to pay the same,
(ii) the indemnifying party fails to assume the defense of such action with
counsel reasonably satisfactory to the indemnified party or (iii) the named
parties to any such action (including any impleaded parties) have been advised
by such counsel that representation of such indemnified party and the
indemnifying party by the same counsel would be inappropriate under applicable
standards of professional conduct (in which case the indemnified party shall
have the right to separate counsel and the indemnifying party shall pay the
reasonable fees and expenses of such separate counsel, provided that, the
indemnifying party shall not be liable for more than one separate counsel). No
indemnifying party shall be liable for any settlement of any proceeding entered
into without its consent.

(f) Contribution.

(i) If for any reason the indemnification provisions contemplated by
Section 8.05(e) hereof are either unavailable or insufficient to hold harmless
an indemnified party in respect of any losses, claims, damages or liabilities
referred to therein, then the party that would otherwise be required to provide
indemnification or the indemnifying party (in either case, for purposes of this
Section 8.05(f), the “Indemnifying Party”) in respect of such losses, claims,
damages or liabilities, shall contribute to the amount paid or payable by the
party that would otherwise be entitled to indemnification or the indemnified
party (in either case, for purposes of this Section 8.05(f), the “Indemnified
Party”) as a result of such losses, claims, damages, liabilities or expense, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and the Indemnified Party, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact related to information supplied by the
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include any legal or other fees or expenses reasonably incurred by
such party.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8.05(f) were determined by pro rata
allocation (even if the holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person or
entity determined to have committed a fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.

(iii) The contribution provided for in this Section 8.05(f) shall survive the
termination of this Agreement and shall remain in full force and effect
regardless of any investigation made by or on behalf of any Indemnified Party.

 

45



--------------------------------------------------------------------------------

ARTICLE IX

TRANSFERS OF PARTNERSHIP INTERESTS

9.01 Purchase for Investment.

(a) Each Limited Partner, by its signature below or by its subsequent admission
to the Partnership, hereby represents and warrants to the General Partner and to
the Partnership that the acquisition of such Limited Partner’s Partnership Units
is made for investment purposes only and not with a view to the resale or
distribution of such Partnership Units.

(b) Subject to the provisions of Section 9.02 hereof, each Limited Partner
agrees that such Limited Partner will not sell, assign or otherwise transfer
such Limited Partner’s Partnership Units or any fraction thereof, whether
voluntarily or by operation of law or at judicial sale or otherwise, to any
Person who does not make the representations and warranties to the General
Partner set forth in Section 9.01(a) hereof.

9.02 Restrictions on Transfer of Partnership Units.

(a) Subject to the provisions of Sections 9.02(b) and (c) hereof, no Limited
Partner may offer, sell, assign, hypothecate, pledge or otherwise transfer all
or any portion of such Limited Partner’s Partnership Units, or any of such
Limited Partner’s economic rights as a Limited Partner, whether voluntarily or
by operation of law or at judicial sale or otherwise (collectively, a
“Transfer”) without the consent of the General Partner, which consent may be
granted or withheld in its sole and absolute discretion; provided, however, that
the term Transfer does not include (a) any redemption of Common Units by the
Partnership or the General Partner, or acquisition of Common Units by the
General Partner, pursuant to Section 8.04 or (b) any redemption of Partnership
Units pursuant to any Partnership Unit Designation. The General Partner may
require, as a condition of any Transfer to which it consents, that the
transferor assume all costs incurred by the Partnership in connection therewith
(including, but not limited to, cost of legal counsel).

(b) No Limited Partner may withdraw from the Partnership other than as a result
of a permitted Transfer (i.e., a Transfer consented to as contemplated by clause
(a) above or a Transfer pursuant to Section 9.05 hereof) of all of such Limited
Partner’s Partnership Units pursuant to this Article IX or pursuant to a
redemption of all of such Limited Partner’s Common Units pursuant to
Section 8.04 hereof. Upon the permitted Transfer or redemption of all of a
Limited Partner’s Common Units, such Limited Partner shall cease to be a Limited
Partner.

(c) No Limited Partner may effect a Transfer of its Partnership Units, in whole
or in part, if, in the opinion of legal counsel for the Partnership, such
proposed Transfer would require the registration of the Partnership Units under
the Securities Act or would otherwise violate any applicable federal or state
securities or blue sky law (including investment suitability standards).

 

46



--------------------------------------------------------------------------------

(d) No Transfer by a Limited Partner of its Partnership Units, in whole or in
part, may be made to any Person if (i) in the opinion of legal counsel for the
Partnership, such Transfer would result in the Partnership being treated as an
association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), (ii) in the opinion of legal
counsel for the Partnership, it would adversely affect the ability of the
General Partner to continue to qualify as a REIT or subject the General Partner
to any additional taxes under Section 857 or Section 4981 of the Code, (iii) the
General Partner determines, in its sole and absolute discretion, that such
Transfer, along or in connection with other Transfers, could cause the
Partnership Units to be treated as readily tradable on an “established
securities market” or a “secondary market (or the substantial equivalent
thereof)” within the meaning of Section 7704 of the Code, or (iv) in the opinion
of legal counsel for the Partnership, such Transfer is reasonably likely to
cause the Partnership to fail to satisfy the 90% qualifying income test
described in Section 7704(c) of the Code.

(e) Any purported Transfer in contravention of any of the provisions of this
Article IX shall be void ab initio and ineffectual and shall not be binding
upon, or recognized by, the General Partner or the Partnership.

(f) Prior to the consummation of any Transfer under this Article IX, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

9.03 Admission of Substitute Limited Partner.

(a) Subject to the other provisions of this Article IX, an assignee of the
Partnership Units of a Limited Partner (which shall be understood to include any
purchaser, transferee, donee or other recipient of any disposition of such
Partnership Units) shall be deemed admitted as a Limited Partner of the
Partnership only with the consent of the General Partner, which consent may be
given or withheld by the General Partner in its sole and absolute discretion,
and upon the completion of the following in a manner satisfactory to the General
Partner:

(i) The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner.

(ii) To the extent required, an amended Certificate evidencing the admission of
such Person as a Limited Partner shall have been signed, acknowledged and filed
in accordance with the Act.

(iii) The assignee shall have delivered a letter containing the representation
set forth in Section 9.01(a) hereof and the agreement set forth in
Section 9.01(b) hereof.

(iv) If the assignee is a corporation, partnership, limited liability company or
trust, the assignee shall have provided the General Partner with evidence
satisfactory to counsel for the Partnership of the assignee’s authority to
become a Limited Partner under the terms and provisions of this Agreement.

 

47



--------------------------------------------------------------------------------

(v) The assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.02 hereof.

(vi) The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.

(vii) The assignee shall have obtained the prior written consent of the General
Partner to its admission as a Substitute Limited Partner, which consent may be
given or denied in the exercise of the General Partner’s sole and absolute
discretion.

(b) For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.03(a)(ii) hereof or,
if no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.

(c) The General Partner and the Substitute Limited Partner shall cooperate with
each other by preparing the documentation required by this Section 9.03 and
making all required filings and publications. The Partnership shall take all
such action as promptly as practicable after the satisfaction of the conditions
in this Article IX to the admission of such Person as a Limited Partner of the
Partnership.

9.04 Rights of Assignees of Partnership Units.

(a) Subject to the provisions of Sections 9.01, 9.02 and 9.03 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Units until the Partnership has received notice thereof.

(b) Any Person who is the assignee of all or any portion of a Limited Partner’s
Partnership Units, but does not become a Substitute Limited Partner and desires
to make a further assignment of such Partnership Units, shall be subject to all
the provisions of this Article IX to the same extent and in the same manner as
any Limited Partner desiring to make an assignment of its Partnership Units.

9.05 Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if such Limited Partner dies, such Limited Partner’s executor, administrator or
trustee, or, if such Limited Partner is finally adjudicated incompetent, such
Limited Partner’s committee, guardian or conservator, shall have the rights of
such Limited Partner for the purpose of settling or managing such Limited
Partner’s estate property and such power as the bankrupt, deceased or
incompetent Limited Partner possessed to assign all or any part of such Limited
Partner’s Partnership Units and to join with the assignee in satisfying
conditions precedent to the admission of the assignee as a Substitute Limited
Partner.

 

48



--------------------------------------------------------------------------------

9.06 Joint Ownership of Partnership Units. A Partnership Unit may be acquired by
two individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Unit shall be required to constitute the action of the owners of
such Partnership Unit; provided, however, that the written consent of only one
joint owner will be required if the Partnership has been provided with evidence
satisfactory to the counsel for the Partnership that the actions of a single
joint owner can bind both owners under the applicable laws of the state of
residence of such joint owners. Upon the death of one owner of a Partnership
Unit held in a joint tenancy with a right of survivorship, the Partnership Unit
shall become owned solely by the survivor as a Limited Partner and not as an
assignee. The Partnership need not recognize the death of one of the owners of a
jointly-held Partnership Unit until it shall have received certificated notice
of such death. Upon notice to the General Partner from either owner, the General
Partner shall cause the Partnership Unit to be divided into two equal
Partnership Units, which shall thereafter be owned separately by each of the
former owners.

ARTICLE X

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

10.01 Books and Records. At all times during the continuance of the Partnership,
the General Partner shall keep or cause to be kept at the Partnership’s
specified office true and complete books of account in accordance with generally
accepted accounting principles, including: (a) a current list of the full name
and last known business address of each Partner, (b) a copy of the Certificate
of Limited Partnership and all certificates of amendment thereto, (c) copies of
the Partnership’s federal, state and local income tax returns and reports,
(d) copies of this Agreement and any financial statements of the Partnership for
the three most recent years and (e) all documents and information required under
the Act. Any Partner or its duly authorized representative, upon paying the
costs of collection, duplication and mailing, shall be entitled to a copy of
such records if reasonably requested.

10.02 Custody of Partnership Funds; Bank Accounts.

(a) All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.

(b) All deposits and other funds not needed in the operation of the business of
the Partnership may be invested by the General Partner. The funds of the
Partnership shall not be commingled with the funds of any Person other than the
General Partner except for such commingling as may necessarily result from an
investment in those investment companies permitted by this Section 10.02(b).

 

49



--------------------------------------------------------------------------------

10.03 Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year unless otherwise required by the Code.

10.04 Annual Tax Information and Report. Within 75 days after the end of each
fiscal year of the Partnership, the General Partner shall furnish to each person
who was a Limited Partner at any time during such year the tax information
necessary to file such Limited Partner’s individual tax returns as shall be
reasonably required by law.

10.05 Tax Matters Partner; Tax Elections; Special Basis Adjustments.

(a) The General Partner shall be the Tax Matters Partner of the Partnership. As
Tax Matters Partner, the General Partner shall have the right and obligation to
take all actions authorized and required by the Code for the Tax Matters
Partner. The General Partner shall have the right to retain professional
assistance in respect of any audit of the Partnership by the Service and all
out-of-pocket expenses and fees incurred by the General Partner on behalf of the
Partnership as Tax Matters Partner shall constitute Partnership expenses. In the
event the General Partner receives notice of a final Partnership adjustment
under Section 6223(a)(2) of the Code, the General Partner shall either (i) file
a court petition for judicial review of such final adjustment within the period
provided under Section 6226(a) of the Code, a copy of which petition shall be
mailed to all Limited Partners on the date such petition is filed, or (ii) mail
a written notice to all Limited Partners, within such period, that describes the
General Partner’s reasons for determining not to file such a petition.

(b) All elections required or permitted to be made by the Partnership under the
Code or any applicable state or local tax law shall be made by the General
Partner in its sole and absolute discretion.

(c) In the event of a transfer of all or any part of the Partnership Interest of
any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Properties.
Notwithstanding anything contained in Article V of this Agreement, any
adjustments made pursuant to Section 754 shall affect only the successor in
interest to the transferring Partner and in no event shall be taken into account
in establishing, maintaining or computing Capital Accounts for the other
Partners for any purpose under this Agreement. Each Partner will furnish the
Partnership with all information necessary to give effect to such election.

(d) The Partners, intending to be legally bound, hereby authorize the
Partnership to make an election (the “Safe Harbor Election”) to have the
“liquidation value” safe harbor provided in Proposed Treasury Regulation §
1.83-3(1) and the Proposed Revenue Procedure set forth in Internal Revenue
Service Notice 2005-43, as such safe harbor may be modified when such proposed
guidance is issued in final form or as amended by subsequently issued guidance
(the “Safe Harbor”), apply to any interest in the Partnership transferred to a
service provider while the Safe Harbor Election remains effective, to the extent
such interest meets the Safe Harbor requirements (collectively, such interests
are referred to as “Safe Harbor Interests”). The Tax Matters Partner is
authorized and directed to execute and file the Safe Harbor Election on behalf
of the Partnership and the Partners. The Partnership and the Partners (including
any person to whom an interest in the Partnership is transferred in connection
with the performance of services) hereby

 

50



--------------------------------------------------------------------------------

agree to comply with all requirements of the Safe Harbor (including forfeiture
allocations) with respect to all Safe Harbor Interests and to prepare and file
all U.S. federal income tax returns reporting the tax consequences of the
issuance and vesting of Safe Harbor Interests consistent with such final Safe
Harbor guidance. The Partnership is also authorized to take such actions as are
necessary to achieve, under the Safe Harbor, the effect that the election and
compliance with all requirements of the Safe Harbor referred to above would be
intended to achieve under Proposed Treasury Regulation § 1.83-3, including
amending this Agreement.

(e) Each Limited Partner shall be required to provide such information as
reasonably requested by the Partnership in order to determine whether such
Limited Partner (i) owns, directly or constructively (within the meaning of
Section 318(a) of the Code, as modified by Section 856(d)(5) of the Code and
Section 7704(d)(3) of the Code), five percent (5%) or more of the value of the
Partnership or (ii) owns, directly or constructively (within the meaning of
Section 318(a) of the Code, as modified by Section 856(d)(5) of the Code and
Section 7704(d)(3) of the Code), ten percent (10%) or more of (a) the stock, by
voting power or value, of a tenant (other than a “taxable REIT subsidiary”
within the meaning of Section 856(d) of the Code) of the Partnership that is a
corporation or (b) the assets or net profits of a tenant of the Partnership that
is a noncorporate entity.

ARTICLE XI

AMENDMENT OF AGREEMENT; MERGER

11.01 Amendment of Agreement.

The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect; provided, however, that the following
amendments shall require the consent of a Majority in Interest (excluding, for
purposes of determining a Majority in Interest, Partnership Interests held by
the General Partner or any Subsidiary of the General Partner):

(a) any amendment affecting the operation of the Conversion Factor or the Common
Unit Redemption Right (except as otherwise provided herein) in a manner that
adversely affects the Limited Partners in any material respect;

(b) any amendment that would adversely affect the rights of the Limited Partners
to receive the distributions payable to them hereunder, other than with respect
to the issuance of additional Partnership Units pursuant to Section 4.02 hereof;

(c) any amendment that would alter the Partnership’s allocations of Profit and
Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.02 hereof;

(d) any amendment that would impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership; or

(e) any amendment to this Article XI.

 

51



--------------------------------------------------------------------------------

11.02 Merger of Partnership.

The General Partner, without the consent of the Limited Partners, may (i) merge
or consolidate the Partnership with or into any other domestic or foreign
partnership, limited partnership, limited liability company or corporation or
(ii) sell all or substantially all of the assets of the Partnership in a
transaction pursuant to which the Limited Partners (other than the General
Partner or any Subsidiary of the General Partner) receive consideration as set
forth in Section 7.01(c)(ii) hereof or in a transaction that complies with the
provisions of Sections 7.01(c)(iii) or 7.01(d) hereof and may amend this
Agreement in connection with any such transaction consistent with the provisions
of this Article XI; provided, however, that the consent of a Majority in
Interest shall be required in the case of any other (a) merger or consolidation
of the Partnership with or into any other domestic or foreign partnership,
limited partnership, limited liability company or corporation or (b) sale of all
or substantially all of the assets of the Partnership.

ARTICLE XII

GENERAL PROVISIONS

12.01 Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally, by email, by press release, by posting on the Web site of the
General Partner, or upon deposit in the United States mail, registered,
first-class postage prepaid return receipt requested, or via courier to the
Partners at the addresses set forth in Exhibit A attached hereto, as it may be
amended or restated from time to time; provided, however, that any Partner may
specify a different address by notifying the General Partner in writing of such
different address. Notices to the General Partner and the Partnership shall be
delivered at or mailed to its principal office address set forth in Section 2.03
hereof. The General Partner and the Partnership may specify a different address
by notifying the Limited Partners in writing of such different address.

12.02 Survival of Rights. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their permitted respective legal representatives,
successors, transferees and assigns.

12.03 Additional Documents. Each Partner agrees to perform all further acts and
execute, swear to, acknowledge and deliver all further documents that may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or as required by the Act.

12.04 Severability. If any provision of this Agreement shall be declared
illegal, invalid or unenforceable in any jurisdiction, then such provision shall
be deemed to be severable from this Agreement (to the extent permitted by law)
and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof. To the extent permitted under applicable law, the
severed provision shall be interpreted or modified so as to be enforceable to
the maximum extent permitted by law.

12.05 Entire Agreement. This Agreement and exhibits attached hereto constitute
the entire Agreement of the Partners and supersede all prior written agreements
and prior and contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.

 

52



--------------------------------------------------------------------------------

12.06 Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

12.07 Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.

12.08 Counterparts. This Agreement may be executed by hand or by power of
attorney in several counterparts, each of which shall be deemed to be an
original copy and all of which together shall constitute one and the same
instrument binding on all parties hereto, notwithstanding that all parties shall
not have signed the same counterpart.

12.09 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

[Signature page follows.]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this First Amended and Restated Agreement of Limited Partnership, all as of
the day 13th of May, 2013.

 

GENERAL PARTNER: ARMADA HOFFLER PROPERTIES, INC.   By:  

/s/ Louis S. Haddad

  Name:  

Louis S. Haddad

  Title:  

CEO/President

 

54



--------------------------------------------------------------------------------

EXHIBIT A

(As of                     , 2013)

 

Partner

   Cash
Contribution(1)      Agreed Value of
Capital
Contribution(1)      Common Units    LTIP Units    Percentage
Interest  

General Partner:

              

Armada Hoffler Properties, Inc.

   $                    $                         

[                    ]

              

Limited Partners:

              

[                    ]

   $         $                      %     $         $                      %    
$         $                      %     $         $                      %    

 

 

    

 

 

    

 

  

 

  

 

 

 

TOTALS

   $         $                      %    

 

 

    

 

 

    

 

  

 

  

 

 

 

 

(1) Does not account for offering expenses. Cash and Agreed Value of Cash are to
be reduced by final amount of offering expenses and underwriting discount as
determined by the accountants to the Company at a later date.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF EXERCISE OF REDEMPTION RIGHT

In accordance with Section 8.04 of the Agreement of Limited Partnership, as
amended (the “Agreement”) of Armada Hoffler, L.P., the undersigned hereby
irrevocably (i) presents for redemption              Common Units of Armada
Hoffler, L.P. in accordance with the terms of the Agreement, as amended, and the
Common Unit Redemption Right referred to in Section 8.04 thereof,
(ii) surrenders such Common Units and all right, title and interest therein and
(iii) directs that the Cash Amount or REIT Shares Amount (as defined in the
Agreement) as determined by the General Partner deliverable upon exercise of the
Common Unit Redemption Right be delivered to the address specified below, and if
REIT Shares (as defined in the Agreement) are to be delivered, such REIT Shares
be registered or placed in the name(s) and at the address(es) specified below.
The undersigned hereby represents, warrants and certifies that the undersigned
(a) has title to such Common Units, free and clear of the rights and interests
of any person or entity other than the Partnership or the General Partner;
(b) has the full right, power and authority to cause the redemption of the
Common Units as provided herein; and (c) has obtained the approval of all
persons or entities, if any, having the right to consent to or approve the
Common Units for redemption.

Dated:                     ,         

Name of Limited Partner:

(Signature of Limited Partner or Authorized Representative)

(Mailing Address)

 

(City)   (State)   (Zip Code)

Signature Guaranteed by:

If REIT Shares are to be issued, issue to:                             

Name:                                         

Please insert Social Security or Identifying Number:             

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C-1

CERTIFICATION OF NON-FOREIGN STATUS

(FOR REDEEMING LIMITED PARTNERS THAT ARE ENTITIES)

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in Section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 10% of the amount realized by the non-U.S. person upon the
disposition. To inform Armada Hoffler Properties, Inc. (the “General Partner”)
and Armada Hoffler, L.P. (the “Partnership”) that no withholding is required
with respect to the redemption by                      (“Partner”) of its Common
Units in the Partnership, the undersigned hereby certifies the following on
behalf of Partner:

1. Partner is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate, as those terms are defined in the Code and the Treasury
regulations thereunder.

2. Partner is not a disregarded entity as defined in Treasury Regulation
Section 1.1445-2(b)(2)(iii).

3. The U.S. employer identification number of Partner is                     .

4. The principal business address of Partner is:                     ,
                     and Partner’s place of incorporation is
                    .

5. Partner agrees to inform the General Partner if it becomes a foreign person
at any time during the three-year period immediately following the date of this
notice.

6. Partner understands that this certification may be disclosed to the Internal
Revenue Service by the General Partner and that any false statement contained
herein could be punished by fine, imprisonment, or both.

PARTNER:

 

By:     Name:  

 

Title:  

 

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
Partner.

Date:                     

 

Name:  

 

Title:  

 

 

C-1-1



--------------------------------------------------------------------------------

EXHIBIT C-2

CERTIFICATION OF NON-FOREIGN STATUS

(FOR REDEEMING LIMITED PARTNERS THAT ARE INDIVIDUALS)

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in Section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 10% of the amount realized by the non-U.S. person upon the
disposition. To inform Armada Hoffler Properties, Inc. (the “General Partner”)
and Armada Hoffler, L.P. (the “Partnership”) that no withholding is required
with respect to my redemption of my Common Units in the Partnership, I,
            , hereby certify the following:

1. I am not a nonresident alien for purposes of U.S. income taxation.

2. My U.S. taxpayer identification number (social security number) is
                    .

3. My home address is:                                         .

4. I agree to inform the General Partner promptly if I become a nonresident
alien at any time during the three-year period immediately following the date of
this notice.

5. I understand that this certification may be disclosed to the Internal Revenue
Service by the General Partner and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Name:                                         .

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete.

Date:                     , 20    .

 

Name:  

 

Title:  

 

 

C-2-1



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF ELECTION BY PARTNER TO CONVERT

LTIP UNITS INTO COMMON UNITS

The undersigned holder of LTIP Units hereby irrevocably (i) elects to convert
the number of LTIP Units of Armada Hoffler, L.P. (the “Partnership”) set forth
below into Common Units in accordance with the terms of the Agreement, as
amended; and (ii) directs that any cash in lieu of Common Units that may be
deliverable upon such conversion be delivered to the address specified below.
The undersigned hereby represents, warrants and certifies that the undersigned
(a) has title to such LTIP Units, free and clear of the rights or interests of
any other person or entity other than the Partnership or the General Partner;
(b) has the full right, power, and authority to cause the conversion of such
LTIP Units as provided herein; and (c) has obtained the consent to or approval
of all persons or entities, if any, having the right to consent to or approve
such conversion.

Name of Holder:                             

(Please Print: Exact Name as Registered with Partnership)

Number of LTIP Units to be Converted:                         

Date of this Notice:                     

(Signature of Holder: Sign Exact Name as Registered with Partnership)

(Street Address)

 

(City)   (State)   (Zip Code)

Signature Guaranteed by:                             

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION

OF LTIP UNITS INTO COMMON UNITS

Armada Hoffler, L.P. (the “Partnership”) hereby elects to cause the number of
LTIP Units held by the holder of LTIP Units set forth below to be converted into
Common Units in accordance with the terms of the Agreement, as amended,
effective as of                      (the “Conversion Date”).

Name of Holder:                             

(Please Print: Exact Name as Registered with Partnership)

Number of LTIP Units to be Converted:                     

Date of this Notice:                     

 

E-1